





Execution Version


















Tractor Supply company




$300,000,000


Private Shelf Facility


______________


Note Purchase and Private Shelf Agreement


______________




Dated August 14, 2017















































































--------------------------------------------------------------------------------





TABLE OF CONTENTS




(Not Part of Agreement)
Page




1.    AUTHORIZATION OF ISSUE OF NOTES    1
1A.    Authorization of Issue of Series A Notes    1
1B.    Authorization of Issue of Shelf Notes    1
2.    PURCHASE AND SALE OF NOTES    2
2A.    Purchase and Sale of Series A Notes    2
2B.    Purchase and Sale of Shelf Notes    2
2B(1).    Facility    3
2B(2).    Issuance Period.    3
2B(3).    Request for Purchase    3
2B(4).    Rate Quotes.    4
2B(5).    Acceptance    4
2B(6).    Market Disruption    4
2B(7).    Facility Closings    5
2B(8).    Fees    5
2B(8)(i).    Facility Fee    6
2B(8)(ii).    Delayed Delivery Fee    6
2B(8)(iii).    Cancellation Fee    6
3.    CONDITIONS OF CLOSING.    7
3A.    Closing Documents.    7
3B.    Opinion of Purchaser's Special Counsel.    8
3C.    Representations and Warranties; No Default.    8
3D.    Purchase Permitted by Applicable Laws.    9
3E.    Payment of Fees.    9
3F.    Payment Instructions    9
3G.    Sale to Other Purchasers    9
3H.    Private Placement Number    9
4.    PREPAYMENTS    9
4A.    No Required Prepayments of Series A Notes.    9
4B.    Required Prepayments of Shelf Notes.    10
4C.    Optional Prepayment With Make Whole Amount    10
4D.    Notice of Optional Prepayment    10
4E.    Application of Prepayments    10
4F.    No Acquisition of Notes    10
4G.    Offer to Prepay Notes in the Event of a Change in Control    11





--------------------------------------------------------------------------------





5.    AFFIRMATIVE COVENANTS.    12
5A.    Financial Statements.    12
5B.    Preservation of Existence and Franchises    15
5C.    Books and Records    15
5D.    Compliance with Law    15
5E.    Payment of Taxes and Other Indebtedness    15
5F.    Insurance.    16
5G.    Maintenance of Property.    16
5H.    Performance of Obligations    16
5I.    Use of Proceeds.    16
5J.     Audits/Inspections    16
5K.    Financial Covenants    17
5L.    Additional Guarantors    17
5M.    Environmental Laws.    17
5N.    Compliance with Anti-Corruption Laws and Sanctions    18
5O.    Information Required by Rule 144A.    18
6.    COVENANTS.    18
6A.     Indebtedness    18
6B.    Liens    19
6C.    Nature of Business    19
6D.    Consolidation, Merger, Dissolution, etc.    19
6E.    Asset Dispositions    20
6F.    Investments    20
6G.    Restricted Payments    20
6H.    Prepayments of Indebtedness, etc    21
6I.    Transactions with Affiliates.    21
6J.    Fiscal Year; Organizational Documents.    21
6K.    Limitation on Restricted Actions.    21
6L.    Ownership of Subsidiaries.    22
6M.    Sale Leasebacks.    22
6N.    No Further Negative Pledges.    22
6O.    Anti-Corruption Laws and Sanctions.    23
6P.    Terrorism Sanctions Regulations    23
6Q.    Most Favored Lender Status    23
7.    EVENTS OF DEFAULT    24
7A.    Acceleration.    24
7B.    Rescission of Acceleration    27
7C.    Notice of Acceleration or Rescission.    27
7D.    Other Remedies    27





--------------------------------------------------------------------------------





8.    REPRESENTATIONS, COVENANTS AND WARRANTIES    28
8A.    Financial Condition.    28
8B.    No Material Change    28
8C.    Organization and Good Standing    28
8D.    Power; Authorization; Enforceable Obligations    28
8E.    No Conflicts    29
8F.    Ownership    29
8G.    Reserved    29
8H.    Litigation    29
8I.    Taxes    30
8J.    Compliance with Law    30
8K.    ERISA    30
8L.    Subsidiaries    31
8M.    Governmental Regulations, Etc    32
8N.    Purpose of Notes    32
8O.    Environmental Matters    33
8P.    Intellectual Property    34
8Q.    Solvency    34
8R.    Investments    34
8S.    Disclosure    34
8T.    No Burdensome Restrictions    34
8U.    Brokers’ Fees    34
8V.    Labor Matters    35
8W.    Offering of Notes    35
8X.    Foreign Assets Control Regulations, Etc    35
8Y.    Rule 144A    37
9.    REPRESENTATIONS OF THE PURCHASERS    37
9A.    Nature of Purchase.    37
9B.    Source of Funds    37
9C.    Independent Investigation    39
10.    DEFINITIONS; ACCOUNTING MATTERS    39
10A.    Yield-Maintenance Terms    39
10B.    Other Terms    40
10C.    Accounting Principles, Terms and Determinations    62
11.    MISCELLANEOUS    62
11A.    Note Payments    63
11B.    Expenses; Indemnification    63
11C.    Consent to Amendments.    64
11D.    Form, Registration, Transfer and Exchange of Notes; Lost Notes.    65





--------------------------------------------------------------------------------





11E.    Persons Deemed Owners; Participations    66
11F.    Survival of Representations and Warranties; Entire Agreement    66
11G.    Successors and Assigns    66
11H.    Independence of Covenants    66
11I.    Notices.    67
11J.    Payments Due on Non-Business Days    67
11K.    Severability    67
11L.    Descriptive Headings    68
11M.    Satisfaction Requirement    68
11N.    Governing Law    68
11O.    Consent to Jurisdiction; Waiver or Immunities    68
11P.    WAIVER OF JURY TRIAL    68
11Q.    Severalty of Obligations    69
11R.    Counterparts    69
11S.    Binding Agreement    69
11T.    Directly or Indirectly    69
11U.    Transaction References.    70
11V.    Confidential Information    70


PURCHASER SCHEDULE


SCHEDULE 6A - PERMITTED INDEBTEDNESS
SCHEDULE 6I - TRANSACTIONS WITH AFFILIATES
SCHEDULE 8L - SUBSIDIARIES
SCHEDULE 8V - LABOR MATTERS
SCHEDULE 10B - EXISTING LIENS


EXHIBIT A-1 - FORM OF SERIES A NOTE
EXHIBIT A-2 - FORM OF SHELF NOTE
EXHIBIT B - FORM OF FUNDS DELIVERY INSTRUCTION LETTER
EXHIBIT C - FORM OF REQUEST FOR PURCHASE
EXHIBIT D - FORM OF CONFIRMATION OF ACCEPTANCE
EXHIBIT E - FORM OF OPINION OF COUNSEL
EXHIBIT 5A(iii) - FORM OF COMPLIANCE CERTIFICATE
EXHIBIT 5L - FORM OF GUARANTOR JOINDER AGREEMENT































--------------------------------------------------------------------------------










Tractor Supply company
5401 Virginia Way
Brentwood, Tennessee 37027


As of August 14, 2017


PGIM, Inc. (“Prudential”)
The Prudential Insurance Company
of America (“PICA”)
Farmers Insurance Exchange (“Farmers”)
Mid Century Insurance Company (“Mid Century”)
Pensionskasse Des Bundes Publica (“Pensionskasse”)
Prudential Annuities Life Assurance
Corporation (“PALAC”)
The Gibraltar Life Insurance Co., Ltd. (“Gibraltar”)
William Penn Life Insurance Company of
New York (“William Penn”)
Zurich American Insurance Company (“Zurich”)
Each Prudential Affiliate (as hereinafter
defined) which becomes bound by certain
provisions of this Agreement as hereinafter
provided (together with PICA, Farmers,
Mid Century, Pensionskasse, PALAC, Gibraltar,
William Penn and Zurich, the “Purchasers”)


c/o Prudential Capital Group
1075 Peachtree St., Suite 3600
Atlanta, Georgia 30309


Ladies and Gentlemen:


The undersigned, Tractor Supply Company (herein called the “Company”), hereby
agrees with you as follows:


1.    AUTHORIZATION OF ISSUE OF NOTES


1A.    Authorization of Issue of Series A Notes. The Company will authorize the
issue of its senior guaranteed promissory notes (the “Series A Notes”) in the
aggregate principal amount of $150,000,000, to be dated the date of issue
thereof, to mature August 14, 2029, to bear interest on the unpaid balance
thereof from the date thereof until the principal thereof shall have become due
and payable at the rate of 3.70% per annum, but at the Default Rate if an Event
of Default has occurred and is continuing and at the Default Rate on any overdue
Make Whole Amount and interest, and to be substantially in the form of Exhibit
A-1 attached hereto. The terms “Series A Note” and “Series A Notes” as used
herein shall include each Series A Note delivered pursuant to any provision of
this Agreement and each Series A Note delivered in substitution or exchange for
any such Series A Note pursuant to any such provision. Capitalized terms used
herein have the meanings specified in paragraph 10.







--------------------------------------------------------------------------------





1B.    Authorization of Issue of Shelf Notes. The Company will authorize the
issue of its additional senior promissory notes (the “Shelf Notes”) in the
aggregate principal amount of $150,000,000, to be dated the date of issue
thereof, to mature, in the case of each Shelf Note so issued, no more than 12
years after the date of original issuance thereof, to have an average life, in
the case of each Shelf Note so issued, of no more than 12 years after the date
of original issuance thereof, to bear interest on the unpaid balance thereof
from the date thereof at the rate per annum, and to have such other particular
terms, as shall be set forth, in the case of each Shelf Note so issued, in the
Confirmation of Acceptance with respect to such Shelf Note delivered pursuant to
paragraph 2B(5), but with interest at the Default Rate if an Event of Default
has occurred and is continuing and at the Default Rate on any overdue Make Whole
Amount and interest, and to be substantially in the form of Exhibit A-2 attached
hereto. The terms “Shelf Note” and “Shelf Notes” as used herein shall include
each Shelf Note delivered pursuant to any provision of this Agreement and each
Shelf Note delivered in substitution or exchange for any such Shelf Note
pursuant to any such provision. The terms “Note” and “Notes” as used herein
shall include each Series A Note and each Shelf Note delivered pursuant to any
provision of this Agreement and each Note delivered in substitution or exchange
for any such Note pursuant to any such provision. Notes which have (i) the same
final maturity, (ii) the same principal prepayment dates, (iii) the same
principal prepayment amounts (as a percentage of the original principal amount
of each Note), (iv) the same interest rate, (v) the same interest payment
periods and (vi) the same date of issuance (which, in the case of a Note issued
in exchange for another Note, shall be deemed for these purposes the date on
which such Note's ultimate predecessor Note was issued), are herein called a
“Series” of Notes.


2.
PURCHASE AND SALE OF NOTES.



2A.    Purchase and Sale of Series A Notes. The Company hereby agrees to sell to
Prudential and the other Purchasers identified in the Purchaser Schedules
attached hereto on the date of this Agreement (the “Series A Purchasers”) and,
subject to the terms and conditions herein set forth, each Series A Purchaser
agrees to purchase from the Company the aggregate principal amount of Series A
Notes set forth opposite its name on the Purchaser Schedule attached hereto at
100% of such aggregate principal amount. On August 14, 2017 or any other date
prior to August 14, 2017 upon which the Company and the Series A Purchasers may
agree (herein called the “Series A Closing Day”), the Company will deliver to
each Series A Purchaser at the offices of King & Spalding, 1185 Avenue of the
Americas, New York, NY 10036-2601, one or more Series A Notes registered in its
name, evidencing the aggregate principal amount of Series A Notes to be
purchased by each Series A Purchaser and in the denomination or denominations
specified with respect to each Series A Purchaser in the Purchaser Schedule
attached hereto, against payment of the purchase price thereof by transfer of
immediately available funds for credit to the Company's account #400-0032235 at
Wells Fargo Bank, San Francisco, CA, as identified in a written instruction of
the Company, in the form of Exhibit B attached hereto, delivered to each Series
A Purchaser before the Series A Closing Day.


2B.    Purchase and Sale of Shelf Notes.
2B(1).    Facility. Prudential is willing to consider, in its sole discretion
and within limits which may be authorized for purchase by Prudential and
Prudential Affiliates from time to time, the purchase of Shelf Notes pursuant to
this Agreement. The willingness of Prudential to consider such purchase of Shelf
Notes is herein called the “Facility”.  The “Available Facility Amount” at any
time shall mean (i) $150,000,000 minus (ii) the aggregate principal amount of
Shelf Notes purchased and sold pursuant to this Agreement prior to such time,
minus (iii) the aggregate principal amount of Accepted Notes (as hereinafter
defined) which have not yet been purchased and sold hereunder and for which
closing has not been cancelled prior to such time. NOTWITHSTANDING THE
WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF NOTES, THIS AGREEMENT
IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY
PRUDENTIAL AFFILIATE





--------------------------------------------------------------------------------





SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE
RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES,
AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR
ANY PRUDENTIAL AFFILIATE.


2B(2).    Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement and (ii) the thirtieth day after Prudential shall have given to the
Company, or the Company shall have given to Prudential, written notice stating
that it elects to terminate the issuance and sale of Shelf Notes pursuant to
this Agreement (or if such thirtieth day is not a Business Day, the Business Day
next preceding such thirtieth day). The period during which Shelf Notes may be
issued and sold pursuant to this Agreement is herein called the “Issuance
Period”.
 
2B(3).    Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by telecopier, electronic mail or overnight delivery
service, and shall (i) specify the aggregate principal amount of Shelf Notes
covered thereby, which shall not be less than $25,000,000 and not be greater
than the Available Facility Amount at the time such Request for Purchase is
made, (ii) specify the principal amounts, final maturities, principal prepayment
dates and amounts and interest payment periods (quarterly or semi-annually in
arrears) of the Shelf Notes covered thereby, (iii) specify the use of proceeds
of such Shelf Notes, (iv) specify the proposed day for the closing of the
purchase and sale of such Shelf Notes, which shall be a Business Day during the
Issuance Period not less than 10 days and not more than 25 days after the making
of such Request for Purchase, (v) specify the number of the account and the name
and address of the depository institution to which the purchase prices of such
Shelf Notes are to be transferred on the Closing Day for such purchase and sale,
(vi) certify that the representations and warranties contained in paragraph 8
are true on and as of the date of such Request for Purchase (except for those
which expressly relate to an earlier date, in which case such representations
and warranties shall have been true on and as of such earlier date) after giving
effect to any Updated Schedules and that there exists on the date of such
Request for Purchase no Event of Default or Default, (vii) specify the
Designated Spread for such Shelf Notes and (viii) be substantially in the form
of Exhibit C attached hereto. Each Request for Purchase shall be in writing and
shall be deemed made when received by Prudential.


2B(4).    Rate Quotes. Not later than five Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to paragraph 2B(3),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone, electronic mail or telecopier, in each case between 9:30 A.M. and
1:30 P.M. New York City time (or such later time as Prudential may elect)
interest rate quotes for the several principal amounts, maturities, principal
prepayment schedules, and interest payment periods of Shelf Notes specified in
such Request for Purchase. Each quote shall represent the interest rate per
annum payable on the outstanding principal balance of such Shelf Notes at which
Prudential or a Prudential Affiliate would be willing to purchase such Shelf
Notes at 100% of the principal amount thereof.


2B(5).    Acceptance. Within 30 minutes after Prudential shall have provided any
interest rate quotes pursuant to paragraph 2B(4) or such shorter period as
Prudential may specify to the Company (such period herein called the “Acceptance
Window”), the Company may, subject to paragraph 2B(6), elect to accept such
interest rate quotes as to not less than $25,000,000 aggregate principal amount
of the Shelf Notes specified in the related Request for Purchase. Such election
shall be made by an Authorized Officer of the Company notifying Prudential by
telephone, electronic mail or telecopier within the Acceptance Window that the
Company elects to accept such interest rate quotes, specifying the Shelf Notes
(each such Shelf Note being herein called an “Accepted Note”) as to which such
acceptance (herein called an “Acceptance”) relates. The day the Company notifies
an Acceptance with respect to any Accepted Notes is herein called





--------------------------------------------------------------------------------





the “Acceptance Day” for such Accepted Notes. Any interest rate quotes as to
which Prudential does not receive an Acceptance within the Acceptance Window
shall expire, and no purchase or sale of Shelf Notes hereunder shall be made
based on such expired interest rate quotes. Subject to paragraph 2B(6) and the
other terms and conditions hereof, the Company agrees to sell to Prudential or a
Prudential Affiliate, and Prudential agrees to purchase, or to cause the
purchase by a Prudential Affiliate of, the Accepted Notes at 100% of the
principal amount of such Notes. As soon as practicable following the Acceptance
Day, the Company, Prudential and each Prudential Affiliate which is to purchase
any such Accepted Notes will execute a confirmation of such Acceptance
substantially in the form of Exhibit D attached hereto (herein called a
“Confirmation of Acceptance”). If the Company should fail to execute and return
to Prudential within three Business Days following receipt thereof a
Confirmation of Acceptance with respect to any Accepted Notes, Prudential may at
its election at any time prior to its receipt thereof cancel the closing with
respect to such Accepted Notes by so notifying the Company in writing.


2B(6).    Market Disruption. Notwithstanding the provisions of paragraph 2B(5),
if Prudential shall have provided interest rate quotes pursuant to paragraph
2B(4) and thereafter prior to the time an Acceptance with respect to such quotes
shall have been notified to Prudential in accordance with paragraph 2B(5) the
domestic market for U.S. Treasury securities or derivatives shall have closed or
there shall have occurred a general suspension, material limitation, or
significant disruption of trading in securities generally on the New York Stock
Exchange or in the domestic market for U.S. Treasury securities or derivatives,
then such interest rate quotes shall expire, and no purchase or sale of Shelf
Notes hereunder shall be made based on such expired interest rate quotes. If the
Company thereafter notifies Prudential of the Acceptance of any such interest
rate quotes, such Acceptance shall be ineffective for all purposes of this
Agreement, and Prudential shall promptly notify the Company that the provisions
of this paragraph 2B(6) are applicable with respect to such Acceptance.


2B(7).    Facility Closings. Not later than 11:30 A.M. (New York City time) on
the Closing Day for any Accepted Notes, the Company will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of the King & Spalding LLP, 1185 Avenue of the Americas, New York, New
York 10036, the Accepted Notes to be purchased by such Purchaser in the form of
one or more Notes in authorized denominations as such Purchaser may request for
each Series of Accepted Notes to be purchased on the Closing Day, dated the
Closing Day and registered in such Purchaser's name (or in the name of its
nominee), against payment of the purchase price thereof by transfer of
immediately available funds for credit to the Company's account specified in the
Request for Purchase of such Notes. If the Company fails to tender to any
Purchaser the Accepted Notes to be purchased by such Purchaser on the scheduled
Closing Day for such Accepted Notes as provided above in this paragraph 2B(7),
or any of the conditions specified in paragraph 3 shall not have been fulfilled
by the time required on such scheduled Closing Day, the Company shall, prior to
1:00 P.M., New York City time, on such scheduled Closing Day notify Prudential
(which notification shall be deemed received by each Purchaser) in writing
whether (i) such closing is to be rescheduled (such rescheduled date to be a
Business Day during the Issuance Period not less than one Business Day and not
more than 10 Business Days after such scheduled Closing Day (the “Rescheduled
Closing Day”)) and certify to Prudential (which certification shall be for the
benefit of each Purchaser) that the Company reasonably believes that it will be
able to comply with the conditions set forth in paragraph 3 on such Rescheduled
Closing Day and that the Company will pay the Delayed Delivery Fee in accordance
with paragraph 2B(8)(ii) or (ii) such closing is to be canceled. In the event
that the Company shall fail to give such notice referred to in the preceding
sentence, Prudential (on behalf of each Purchaser) may at its election, at any
time after 1:00 P.M., New York City time, on such scheduled Closing Day, notify
the Company in writing that such closing is to be canceled. Notwithstanding
anything to the contrary appearing in this Agreement, the Company may elect to
reschedule a closing with respect to any given Accepted Notes on not more than
one occasion, unless Prudential shall have otherwise consented in writing.





--------------------------------------------------------------------------------







2B(8).    Fees.


2B(8)(i).    Structuring Fee. At the time of the execution and delivery of this
Agreement by the Company and Prudential, the Company will pay to Prudential in
immediately available funds a fee (herein called the “Structuring Fee”) in the
amount of $75,000.


2B(8)(ii).    Delayed Delivery Fee. If the closing of the purchase and sale of
any Accepted Note is delayed for any reason beyond the original Closing Day for
such Accepted Note, the Company will pay to Prudential, for itself or the
account of the holders of Notes being purchased, (a) on the Cancellation Date or
actual closing date of such purchase and sale and (b) if earlier, the next
Business Day following 90 days after the Acceptance Day for such Accepted Note
and on each Business Day following 90 days after the prior payment hereunder, a
fee (herein called the “Delayed Delivery Fee”) calculated as follows:


(BEY - MMY) X DTS/360 X PA


where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note (expressed as a fraction rounded to the second
decimal place); “MMY” means Money Market Yield, i.e., the yield (expressed as a
fraction rounded to the second decimal place) per annum on a commercial paper
investment of the highest quality selected by Prudential on the date Prudential
receives notice of the delay in the closing for such Accepted Note having a
maturity date or dates the same as, or closest to, the Rescheduled Closing Day
or Rescheduled Closing Days (a new alternative investment being selected by
Prudential each time such closing is delayed); “DTS” means Days to Settlement,
i.e., the number of actual days elapsed from and including the original Closing
Day with respect to such Accepted Note (in the case of the first such payment
with respect to such Accepted Note) or from and including the date of the next
preceding payment (in the case of any subsequent delayed delivery fee payment
with respect to such Accepted Note) to but excluding the date of such payment;
and “PA” means Principal Amount, i.e., the principal amount of the Accepted Note
for which such calculation is being made. In no case shall the Delayed Delivery
Fee be less than zero. Nothing contained herein shall obligate any Purchaser to
purchase any Accepted Note on any day other than the Closing Day for such
Accepted Note, as the same may be rescheduled from time to time in compliance
with paragraph 2B(7).




2B(8)(iii).    Cancellation Fee. If the Company at any time notifies Prudential
in writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2B(5) or the
penultimate sentence of paragraph 2B(7) that the closing of the purchase and
sale of such Accepted Note is to be canceled, or if the closing of the purchase
and sale of such Accepted Note is not consummated on or prior to the last day of
the Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company will pay to the Purchasers which have agreed to purchase
such Accepted Notes in immediately available funds an amount (the “Cancellation
Fee”) calculated as follows:


PI X PA


where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning ascribed to it in paragraph 2B(8)(ii). The foregoing bid and ask prices
shall be as reported by Telerate Systems, Inc. (or, if such data for any reason





--------------------------------------------------------------------------------





ceases to be available through Telerate Systems, Inc., any publicly available
source of similar market data). Each price shall be rounded to the second
decimal place. In no case shall the Cancellation Fee be less than zero.


3.    CONDITIONS OF CLOSING. The obligation of any Purchaser to purchase and pay
for any Notes is subject to the satisfaction, on or before the Closing Day for
such Notes, of the following conditions:


3A.    Closing Documents. Such Purchaser shall have received the following, each
dated the date of the applicable Closing Day:


(i)    The Note(s) to be purchased by such Purchaser.


(ii)    A fully executed and delivered guaranty agreement or a reaffirmation of
a previously executed guaranty agreement, each in a form acceptable to the
Purchasers, executed by each Subsidiary of the Company that is a “Guarantor”
under the Existing Credit Agreement (the “Guaranty”).


(iii)    A favorable opinion of Bass, Berry & Sims, PLC, special counsel to the
Company and all Guarantors (and/or such other or additional counsel designated
by the Company and all Guarantors and reasonably acceptable to each Purchaser)
in form and substance reasonably satisfactory to each Purchaser and covering the
opinions described in Exhibit E attached hereto. The Company hereby directs each
such counsel to deliver such opinion, agrees that the issuance and sale of any
Notes will constitute a reconfirmation of such direction, and understands and
agrees that each Purchaser will and hereby is authorized to rely on such
opinion.


(iv)    The Articles/Certificate of Incorporation, Formation or Limited
Partnership, as applicable, of the Company and each Guarantor, each certified as
of a recent date by the Secretary of State of the state of their respective
incorporation or formation, as applicable.


(v)    The Bylaws, Operating/Limited Liability Company Agreement or Limited
Partnership Agreement, as applicable, of the Company and each Guarantor, each
certified by the respective Secretary of the Company and each Guarantor (or a
certification by an Authorized Officer that such documentation most recently
delivered to the Purchasers have not been amended).


(vi)    An incumbency certificate signed by the Secretary or an Assistant
Secretary and one other officer (who is not signing any other document or
agreement in connection herewith) of each of the Company and Guarantors
certifying as to the names, titles and true signatures of the officers of the
Company or the Guarantors authorized to sign this Agreement, the Notes, the
Guaranty and the other documents to be delivered hereunder.


(vii)    A certificate of the Secretary of the Company and the Guarantors (A)
attaching resolutions of the Board of Directors, members, managers or partners,
as applicable, of the Company and the Guarantors evidencing approval of the
transactions contemplated by this Agreement and the Guaranty and the issuance of
the Notes and the Guaranty and the execution, delivery and performance thereof,
and authorizing certain officers to execute and deliver the same, and certifying
that such resolutions were duly and validly adopted and have not since been
amended, revoked or rescinded, and (B) certifying that no dissolution or
liquidation proceedings as to the Company, each Guarantor or any Subsidiary have
been commenced or are contemplated.


(viii)    An Officer's Certificate certifying as to the matters set forth in
Paragraph 3C below.





--------------------------------------------------------------------------------







(ix)    Corporate and tax good standing certificates as to each of the Company
and the Guarantors from the jurisdictions in which it is organized or
incorporated and each other jurisdiction where a failure to be qualified could
reasonably be expected to have a Material Adverse Effect.


(x)    Such additional documents or certificates with respect to legal matters
or corporate or other proceedings related to the transactions contemplated
hereby as may be reasonably requested by such Purchaser.
 
3B.    Opinion of Purchaser's Special Counsel. Such Purchaser shall have
received from King & Spalding, LLP or such other counsel who is acting as
special counsel for it in connection with this transac-tion, a favorable opinion
satisfac-tory to such Purchaser as to such matters incident to the matters
herein contemplated as it may reasonably request.


3C.    Representations and Warranties; No Default. The representations and
warranties contained in paragraph 8 shall be true on and as of such Closing Day,
except to the extent of changes caused by the transactions herein contemplated
(and except for those which expressly relate to an earlier date, in which case
such representations and warranties shall have been true on and as of such
earlier date), after giving effect to any Updated Schedules; there shall exist
on such Closing Day no Event of Default or Default.


3D.    Purchase Permitted by Applicable Laws. The purchase of and payment for
the Notes to be purchased by such Purchaser on the terms and conditions herein
provided (including the use of the proceeds of such Notes by the Company) shall
not violate any applicable law or governmental regulation (including, without
limitation, Section 5 of the Securities Act or Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and shall not subject such Purchaser
to any material tax, penalty, liability or other onerous condition under or
pursuant to any applicable law or governmental regulation, and such Purchaser
shall have received such certificates or other evidence as it may request to
establish compliance with this condition.


3E.    Payment of Fees and Expenses. The Company shall have paid to Prudential
any fees due it pursuant to or in connection with this Agreement, including any
Structuring Fee due pursuant to paragraph 2B(8)(i) and any Delayed Delivery Fee
due pursuant to paragraph 2B(8)(ii). In addition, the Company shall have paid on
or before the Closing Day all reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in paragraph 3B to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing Day.


3F.    Payment Instructions. Each Purchaser shall have received the letter
described in paragraph 2 on the letterhead of the Company at least 48 hours
prior to the Series A Closing Day, including name and telephone number of the
appropriate contact at the applicable depository institution for confirming bank
account information.


3G.    Sale to Other Purchasers. The Company shall be selling simultaneously all
Notes to be purchased by the Purchasers at the closing for payment in full
therefor.


3H.    Private Placement Number. A Private Placement Number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have been
obtained for the Notes to be purchased.


4.    PREPAYMENTS.    The Series A Notes and any Shelf Notes shall be subject to
required prepayment as and to the extent provided in paragraphs 4A and 4B,
respectively. The Series A Notes





--------------------------------------------------------------------------------





and any Shelf Notes shall also be subject to prepayment under the circumstances
set forth in paragraph 4C. Any prepayment made by the Company pursuant to any
other provision of this paragraph 4 shall not reduce or otherwise affect its
obligation to make any required prepayment as specified in paragraph 4A or 4B.


4A.    No Required Prepayments of Series A Notes. The Series A Notes shall not
be subject to required prepayment.


4B.    Required Prepayments of Shelf Notes. Each Series of Shelf Notes shall be
subject to required prepayments, if any, set forth in the Notes of such Series.
 
    4C.    Optional Prepayment With Make Whole Amount. The Notes of each Series
shall be subject to prepayment, in whole at any time or from time to time in
part (in a minimum amount of $1,000,000 and integral multiples thereof), at the
option of the Company, at 100% of the principal amount so prepaid plus interest
thereon to the prepayment date and the Make Whole Amount, if any, with respect
to each such Note. Any partial prepayment of a Series of the Notes pursuant to
this paragraph 4C shall be applied in satisfaction of required payments of
principal on a pro rata basis.


4D.    Notice of Optional Prepayment. The Company shall give the holder of each
Note of a Series irrevocable written notice of any prepayment pursuant to
paragraph 4C not less than 5 Business Days prior to the prepayment date,
specifying such prepayment date, the aggregate principal amount of the Notes of
such Series to be prepaid on such date, the principal amount of the Notes of
such Series held by such holder to be prepaid on such date and that such
prepayment is to be made pursuant to paragraph 4C. Notice of prepayment having
been given as aforesaid, the principal amount of the Notes specified in such
notice, together with interest thereon to the prepayment date and together with
the Make Whole Amount, if any, with respect thereto, shall become due and
payable on such prepayment date.


4E.    Application of Prepayments.
In the case of each prepayment of less than the entire unpaid principal amount
of all outstanding Notes of any Series pursuant to paragraphs 4A, 4B or 4C, the
amount to be prepaid shall be applied pro rata to all outstanding Notes of such
Series (including, for the purpose of this paragraph 4E only, all Notes prepaid
or otherwise retired or purchased or otherwise acquired by the Company or any of
its Subsidiaries or Affiliates other than by prepayment pursuant to paragraph
4A, 4B or 4C) according to the respective unpaid principal amounts thereof.


4F.    No Acquisition of Notes. The Company shall not, and shall not permit any
of its Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in
part prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4A, 4B or 4C or upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, Notes
of a Series held by any holder unless the Company or such Subsidiary or
Affiliate shall have offered to prepay or otherwise retire or purchase or
otherwise acquire, as the case may be, the same proportion of the aggregate
principal amount of Notes of such Series held by each other holder of Notes of
such Series at the time outstanding upon the same terms and conditions. Any
Notes so prepaid or otherwise retired or purchased or otherwise acquired by the
Company or any of its Subsidiaries or Affiliates shall not be deemed to be
outstanding for any purpose under this Agreement.


4G.    Offer to Prepay Notes in the Event of a Change of Control.


(i)    Notice of Change of Control. The Company will, promptly after any
Responsible Officer has knowledge of the occurrence of any Change of Control,
give written notice of such Change of Control to each holder of Notes. If a
Change of Control has occurred, such notice shall contain and constitute





--------------------------------------------------------------------------------





an offer to prepay the Notes as described in clause (iii) of this paragraph 4G
and shall be accompanied by the certificate described in clause (vi) hereof.


(ii)    [Reserved.]


(iii)    Offer to Prepay Notes. The offer to prepay Notes contemplated by the
foregoing clause (i) shall be an offer to prepay, in accordance with and subject
to this paragraph 4G, all, but not less than all, the Notes held by each holder
(in this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) on a
date specified in such offer (the “Proposed Prepayment Date”). Such Proposed
Prepayment Date shall be the earlier of the date that all Indebtedness under the
Principal Credit Facility is repaid in full as a result of such Change of
Control and a date no later than three Business Days after such Change of
Control.


(iv)    Acceptance. A holder of Notes may accept the offer to prepay made
pursuant to this paragraph 4G by causing a notice of such acceptance to be
delivered to the Company on or before the Proposed Prepayment Date. A failure by
a holder of Notes to respond to an offer to prepay made pursuant to this
paragraph 4G on or before such date shall be deemed to constitute an acceptance
of such offer by such holder.


(v)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
paragraph 4G shall be at 100% of the principal amount of such Notes, together
with interest accrued to the date of prepayment and the Make Whole Amount, if
any, with respect to each such Note. The prepayment shall be made on the
Proposed Prepayment Date.


(vi)    Officer's Certificate. Each offer to prepay the Notes pursuant to this
paragraph 4G shall be accompanied by a certificate, executed by a Responsible
Officer of the Company and dated the date of such offer, specifying: (a) the
Proposed Prepayment Date; (b) that such offer is made pursuant to this paragraph
4G; (c) the principal amount of each Note offered to be prepaid; (d) the
interest that would be due on each Note offered to be prepaid, accrued to the
Proposed Prepayment Date; (e) that the conditions of this paragraph 4G have been
fulfilled; and (f) in reasonable detail, the nature and date of the Change of
Control.


5.    AFFIRMATIVE COVENANTS. During the Issuance Period and so long thereafter
as any Note or any amount owing under this Agreement is outstanding and unpaid,
the Company covenants as follows:
5A.    Financial Statements..


The Credit Parties will furnish, or cause to be furnished, to each holder of the
Notes:
(i)    Annual Financial Statements. As soon as available, and in any event
within 90 days after the close of each fiscal year of the Consolidated Parties,
the consolidated and consolidating balance sheet and income statement of the
Consolidated Parties, as of the end of such fiscal year, together with related
consolidated and consolidating statements of operations and retained earnings
and of cash flows for such fiscal year, setting forth in comparative form
consolidated and consolidating figures for the preceding fiscal year, all such
financial information described above to be in reasonable form and detail and
audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Required Holders and whose opinion shall
be to the effect that such financial statements have been prepared in accordance
with GAAP (except for changes with which such accountants concur) and shall not
be limited as to the scope of the audit or qualified in any manner.





--------------------------------------------------------------------------------





(ii)    Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the close of each fiscal quarter of the Consolidated
Parties (other than the fourth fiscal quarter, in which case 90 days after the
end thereof) a consolidated and consolidating balance sheet and income statement
of the Consolidated Parties, as of the end of such fiscal quarter, together with
related consolidated and consolidating statements of operations and retained
earnings and of cash flows for such fiscal quarter, in each case setting forth
in comparative form consolidated and consolidating figures for the corresponding
period of the preceding fiscal year, all such financial information described
above to be in reasonable form and detail and reasonably acceptable to the
Required Holders, and accompanied by a certificate of the chief financial
officer of the Company to the effect that such quarterly financial statements
fairly present in all material respects the financial condition of the
Consolidated Parties and have been prepared in accordance with GAAP, subject to
changes resulting from audit and normal year-end audit adjustments.
(iii)    Compliance Certificate. At the time of delivery of the financial
statements provided for in paragraphs 5A(i) and 5A(ii) above, a certificate of
the chief financial officer, president, treasurer or controller of the Company
substantially in the form of Exhibit 5A(iii), (a) demonstrating compliance with
the financial covenants contained in paragraph 5K by calculation thereof as of
the end of each such fiscal period and (b) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action the Credit Parties propose to take
with respect thereto (which delivery may, unless any holder of the Notes
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes).
(iv)    [Reserved].
(v)    Auditor’s Reports. Promptly upon receipt thereof, a copy of any other
report or “management letter” submitted by independent accountants to any
Consolidated Party in connection with any annual, interim or special audit of
the books of such Person.
(vi)    Reports. Promptly upon transmission or receipt thereof, (a) copies of
any filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as any Consolidated Party
shall send to its shareholders or to a holder of any Indebtedness owed by any
Consolidated Party in its capacity as such a holder and (b) upon the request of
the Required Holders, all material reports and written information to and from
the United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, the United States Occupational Health and
Safety Administration, or any state or local agency responsible for health and
safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters.
(vii)    Notices. Upon obtaining knowledge thereof, the Credit Parties will give
written notice to the holders of the Notes immediately of (a) the occurrence of
an event or condition consisting of a Default or Event of Default, specifying
the nature and existence thereof and what action the Credit Parties propose to
take with respect thereto, and (b) the occurrence of any of the following with
respect to any Consolidated Party (x) the pendency or commencement of any
litigation, arbitral or governmental proceeding against such Person which if
adversely determined is likely to have a Material Adverse Effect, (y) the
institution of any proceedings against such Person with respect to, or the
receipt of notice by such Person of potential liability or responsibility for
violation, or alleged violation of any federal, state or local law, rule or
regulation, including but not limited to, Environmental Laws, the violation of
which could reasonably be expected to have a Material Adverse Effect, or (z) any
notice or determination concerning the imposition of any withdrawal liability by
a Multiemployer Plan against such Person or any ERISA Affiliate, the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA or





--------------------------------------------------------------------------------





the termination of any Plan and in each case, the liability of which could
reasonably be expected to have a Material Adverse Effect.
(viii)    ERISA. Upon obtaining knowledge thereof, the Credit Parties will give
written notice to the holders of the Notes promptly (and in any event within
five business days) of: (a) of any event or condition, including, but not
limited to, any Reportable Event, that constitutes, or might reasonably lead to,
an ERISA Event; (b) with respect to any Multiemployer Plan, the receipt of
notice as prescribed in ERISA or otherwise of any withdrawal liability assessed
against the Credit Parties or any ERISA Affiliates, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); (c) the failure to make full payment on or before
the due date (including extensions) thereof of all amounts which any
Consolidated Party or any ERISA Affiliate is required to contribute to each
Single Employer Plan pursuant to its terms and as required to meet the minimum
funding standard set forth in ERISA and the Code with respect thereto; or (d)
any change in the funding status of any Single Employer Plan that reasonably
could be expected to have a Material Adverse Effect, together with a description
of any such event or condition or a copy of any such notice and a statement by
the chief financial officer of the Company briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken by the Credit Parties with
respect thereto. Promptly upon request, the Credit Parties shall furnish the
holders of the Notes and the Purchasers with such additional information
concerning any Plan as may be reasonably requested, including, but not limited
to, copies of each annual report/return (Form 5500 series), as well as all
schedules and attachments thereto required to be filed with the Department of
Labor and/or the Internal Revenue Service pursuant to ERISA and the Code,
respectively, for each “plan year” (within the meaning of Section 3(39) of
ERISA).
(ix)    Other Information. With reasonable promptness upon any such request,
such other information regarding the business, properties or financial condition
of any Consolidated Party as the Required Holders may reasonably request.
Documents required to be delivered pursuant to paragraphs 5A(i), 5A(ii) and
5A(vi)(a) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents; or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each holder of Notes have access; provided that: (i) the
Company shall deliver paper copies of such documents to any holder of Notes upon
its request to the Company to deliver such paper copies until a written request
to cease delivering paper copies is given by such holder of Notes, (ii) the
Company shall notify each holder of the Notes (by facsimile or electronic mail)
of the posting of any such documents and provide to the holders of the Notes by
electronic mail electronic versions (i.e., soft copies) of such documents; and
(iii) any confidentiality provisions governing any such electronic posting shall
be superseded by the terms of paragraph 11V. No holder of Notes shall have any
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a holder of the Notes
for delivery, and each holder of the Notes shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
5B.    Preservation of Existence and Franchises.
Each Credit Party will, and will cause each of its Subsidiaries to, do all
things necessary to preserve and keep in full force and effect its existence,
rights, franchises and authority except where failure to do so could not
reasonably be expected to have a Material Adverse Effect.
    





--------------------------------------------------------------------------------





5C.    Books and Records.
Each Credit Party will, and will cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
5D.    Compliance with Law.
Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its Property if
noncompliance with any such law, rule, regulation, order or restriction could
reasonably be expected to have a Material Adverse Effect.
5E.    Payment of Taxes and Other Indebtedness.
Each Credit Party will, and will cause each of its Subsidiaries to, pay and
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that no Consolidated
Party shall be required to pay any such tax, assessment, charge, levy, claim or
Indebtedness which is being contested in good faith by appropriate proceedings
and as to which adequate reserves therefor have been established in accordance
with GAAP, unless the failure to make any such payment could reasonably be
expected to have a Material Adverse Effect.
5F.    Insurance.
Each Credit Party will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance, which may include self-insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
are in accordance with normal industry practice.


5G.    Maintenance of Property.
Each Credit Party will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment material to the conduct of its business in
good repair, working order and condition, normal wear and tear and casualty and
condemnation excepted, and will make, or cause to be made, in such properties
and equipment from time to time all repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto as may be needed or proper, to
the extent and in the manner customary for companies in similar businesses
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect.
5H.    Performance of Obligations.
Except if the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Credit Party will, and will cause each of its
Subsidiaries to, perform in all material respects all of its obligations under
the terms of all material agreements, indentures, mortgages, security agreements
or other debt instruments to which it is a party or by which it is bound.
    





--------------------------------------------------------------------------------





5I.    Use of Proceeds.
The Company will use the proceeds of the Notes solely for the purposes set forth
in paragraph 8N.
5J.     Audits/Inspections.
Upon reasonable notice and during normal business hours, each Credit Party will,
and will cause each of its Subsidiaries to, permit representatives appointed by
the Required Holders, including, without limitation, independent accountants,
agents, attorneys, and appraisers to visit and inspect its property, including
its books and records, its accounts receivable and inventory, its facilities and
its other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Significant Holders or their representatives to investigate and
verify the accuracy of information provided to the Purchasers and to discuss all
such matters with the officers, employees and representatives of such Person;
provided that absent the existence and continuation of an Event of Default, (a)
holders of the Notes shall not exercise such rights granted herein more often
than two (2) times during any calendar year and (b) one (1) such time shall be
at the Company’s expense.
5K.    Financial Covenants.
(i)    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the
last day of each fiscal quarter of the Company, shall be greater than or equal
to 2.00 to 1.0.
(ii)    Leverage Ratio. The Leverage Ratio, as of the last day of each fiscal
quarter of the Company, shall be less than or equal to 4.00 to 1.0.
5L.    Additional Guarantors.
As soon as practicable and in any event within 30 days (i) after any Person
becomes a Subsidiary of any Credit Party, the Company shall provide the holders
of the Notes with written notice thereof setting forth information in reasonable
detail describing all of the assets of such Person and shall if such Person is a
Domestic Subsidiary of a Credit Party and is a Material Subsidiary, cause such
Person to execute a Guarantor Joinder Agreement in substantially the same form
as Exhibit 5L and (ii) after any Person guarantees any Indebtedness arising
under or pursuant to any Material Credit Facility, the Company shall cause such
Person to enter into a guaranty agreement in a form reasonably acceptable to the
Required Holders, and cause such Person to deliver such other documentation as
the Required Holders may reasonably request in connection with the foregoing in
clauses (i) and (ii) of this paragraph 5L, including, without limitation,
certified resolutions and other organizational and authorizing documents of such
Person, and favorable opinions of counsel to such Person all in form, content
and scope reasonably satisfactory to the Required Holders.
5M.    Environmental Laws.
(i)    The Consolidated Parties shall comply in all material respects with, and
take reasonable actions to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply in all material respects with and maintain, and take
reasonable actions to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so with respect to any of the
foregoing would not reasonably be expected to have a Material Adverse Effect;
(ii)    The Consolidated Parties shall conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and





--------------------------------------------------------------------------------





promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the failure to do or the pendency of such proceedings would not
reasonably be expected to have a Material Adverse Effect; and
(iii)    The Consolidated Parties shall defend, indemnify and hold harmless each
holder of the Notes and the Purchasers, and their respective employees, agents,
officers and directors, from and against any and all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Company or any of its
Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The agreements in this paragraph
shall survive repayment of the Notes and all other amounts payable hereunder.
5N.    Compliance with Anti-Corruption Laws and Sanctions.
The Company will maintain in effect and enforce policies and procedures designed
to promote and to achieve compliance by the Company, its Subsidiaries and their
respective directors, officers and employees (a) in all material respects with
Anti-Corruption Laws and (b) with applicable Sanctions.
5O.    Information Required by Rule 144A. The Company will, upon the request of
the holder of any Note, provide such holder, and any qualified institutional
buyer designated by such holder, such financial and other information as such
holder may reasonably determine to be necessary in order to permit compliance
with the information requirements of Rule 144A under the Securities Act in
connection with the resale of Notes, except at such times as the Company is
subject to and in compliance with the reporting requirements of section 13 or
15(d) of the Exchange Act. For the purpose of this paragraph 5O, the term
“qualified institutional buyer” shall have the meaning specified in Rule 144A
under the Securities Act.


6.    NEGATIVE COVENANTS. During the Issuance Period and so long thereafter as
any Note or any amount owing under this Agreement is outstanding and unpaid, the
Company covenants as follows:
6A.    Indebtedness.


The Credit Parties will not permit any of their Subsidiaries to contract,
create, incur, assume or permit to exist any Indebtedness, except:
(i)    Indebtedness arising under this Agreement, the Notes and the other Note
Documents;
(ii)    purchase money Indebtedness (including obligations in respect of Capital
Leases) hereafter incurred to finance the purchase of fixed assets provided that
(i) the total of all such Indebtedness, together with all such Indebtedness of
the Company secured by Liens permitted by clause (vi) of the definition of
“Permitted Liens”, shall not exceed an aggregate principal amount of
$100,000,000 at any one time outstanding; (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;





--------------------------------------------------------------------------------





(iii)    Indebtedness set forth in Schedule 6A and any renewals, refinancings,
extensions or replacements thereof (without increasing the amount thereof);
(iv)    obligations in respect of Hedging Agreements entered into in order to
manage existing or anticipated interest rate or exchange rate risks and not for
speculative purposes;
(v)    intercompany Indebtedness arising out of loans, advances and Guaranty
Obligations permitted under paragraph 6F;
(vi)    other Indebtedness, provided that the aggregate outstanding principal
amount of such Indebtedness at the time incurred shall not exceed the difference
between (a) 15% of Consolidated Tangible Assets minus (b) the aggregate
outstanding principal amount of Indebtedness of the Company secured by Liens
permitted by clause (xix) of the definition of Permitted Liens;
(vii)    Permitted Government Revenue Bond Indebtedness; and
(viii)    Indebtedness in respect of Sale and Leaseback Transactions permitted
by paragraph 6M.
6B.    Liens.


The Credit Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Lien with respect to any of its Property,
whether now owned or after acquired, except for Permitted Liens.
6C.    Nature of Business.
The Credit Parties will not permit the Consolidated Parties taken as a whole to
substantively alter the character or conduct of the business conducted by such
Person as of the date of this Agreement.
6D.    Consolidation, Merger, Dissolution, etc.
The Credit Parties will not permit any Consolidated Party to enter into any
transaction of merger or consolidation or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution); provided that, notwithstanding the
foregoing provisions of this paragraph 6D, (a) the Company may merge or
consolidate with any of its Subsidiaries provided that (i) the Company shall be
the continuing or surviving corporation and (ii) after giving effect to such
transaction, no Default or Event of Default exists, (b) any Credit Party other
than the Company may merge or consolidate with any other Credit Party other than
the Company provided that after giving effect to such transaction, no Default or
Event of Default exists, (c) any Consolidated Party which is not a Credit Party
may be merged or consolidated with or into any Credit Party provided that (i)
such Credit Party shall be the continuing or surviving corporation and (ii)
after giving effect to such transaction, no Default or Event of Default exists,
and (d) any Consolidated Party which is not a Credit Party may be merged or
consolidated with or into any other Consolidated Party which is not a Credit
Party provided that, after giving effect to such transaction, no Default or
Event of Default exists.
6E.    Asset Dispositions. The Credit Parties will not permit any Consolidated
Party to sell, lease, transfer or otherwise dispose of any Property other than
(a) the sale of inventory in the ordinary course of business for fair
consideration, (b) the sale or disposition of machinery and equipment no longer
used or useful in the conduct of such Person’s business, (c) the sale, lease,
transfer or other disposition of Property to any Credit Party in the ordinary
course of business, (d) dispositions of assets to a Governmental Authority in
connection with the granting of state or local tax or economic development
incentives where the Company





--------------------------------------------------------------------------------





or a Subsidiary retains a leasehold interest in such property; provided, that
(i) the use of such assets by the Company or any of its Subsidiaries is not
materially limited or restricted thereby and (ii) the Company or a Subsidiary
has the right to reacquire such assets for nominal consideration, which shall
include cancellation by the Company or any Subsidiary of any bond held by the
Company or such Subsidiary related to Permitted Government Revenue Bond
Indebtedness, (e) dispositions of unwanted assets that were acquired in
connection with an acquisition constituting a Permitted Investment; provided,
that such disposition (i) is completed on fair and reasonable terms no less
favorable to the Company or a Subsidiary than the Company or such Subsidiary
would obtain in a comparable arms-length transaction and (ii) occurs within a
reasonable period of time after completion of such acquisition and (f) other
sales of assets of the Consolidated Parties (including pursuant to Sale and
Leaseback Transactions) having a net book value not to exceed (i) $200,000,000
in the aggregate at any time prior to the third anniversary of this Agreement
and (ii) $500,000,000 in the aggregate during the term of this Agreement.
6F.    Investments.
The Credit Parties will not permit any Consolidated Party to make Investments in
or to any Person, except for Permitted Investments.
6G.    Restricted Payments.
The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
Capital Stock of such Person, (b) to make dividends or other distributions
payable to the Company (directly or indirectly through Subsidiaries) and (c) to
make other Restricted Payments, so long as (i) the Leverage Ratio is less than
3.5 to 1.0 after giving effect to such Restricted Payment on a pro forma basis
and (ii) no Default or Event of Default shall exist immediately prior to or
after giving effect to such Restricted Payment.
6H.    Prepayments of Indebtedness, etc.
If any Default or Event of Default exists, the Credit Parties will not permit
any Consolidated Party to (a) after the issuance thereof, amend or modify (or
permit the amendment or modification of) any of the terms of any Indebtedness if
such amendment or modification would add or change any terms in a manner adverse
to the issuer of such Indebtedness, or shorten the final maturity or average
life to maturity or require any payment to be made sooner than originally
scheduled or increase the interest rate applicable thereto or change any
subordination provision thereof, or (b) make (or give any notice with respect
thereto) any voluntary or optional payment or prepayment or redemption or
acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any other
Indebtedness.
6I.    Transactions with Affiliates.
Except as set forth on Schedule 6I, the Credit Parties will not permit any
Consolidated Party to enter into or permit to exist any transaction or series of
transactions with any officer, director, shareholder, Subsidiary or Affiliate of
such Person other than (a) normal compensation and reimbursement of expenses of
officers and directors and (b) except as otherwise specifically limited in this
Agreement, other transactions which are entered into in the ordinary course of
such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an officer, director, shareholder, Subsidiary or
Affiliate.





--------------------------------------------------------------------------------





6J.    Fiscal Year; Organizational Documents.
The Credit Parties will not permit any Consolidated Party to (a) change its
fiscal year or (b) amend, modify or change its articles of incorporation (or
corporate charter or other similar organizational document) or bylaws (or other
similar document) in a manner that would adversely affect the rights of the
holders of the Notes.
6K.    Limitation on Restricted Actions.
The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor and pledge its assets pursuant to the Note Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (a)-(d) above) for such encumbrances
or restrictions existing under or by reason of (i) this Agreement and the other
Note Documents, (ii) applicable law or (iii) any document or instrument
governing purchase money Indebtedness (including Capital Leases) permitted by
this Agreement, provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith.
6L.    Ownership of Subsidiaries.
Notwithstanding any other provisions of this Agreement to the contrary, the
Credit Parties will not permit any Consolidated Party to (i) permit any Person
(other than the Company or any Wholly Owned Subsidiary of the Company) to own
any Capital Stock of any Subsidiary of the Company, (ii) permit any Subsidiary
of the Company to issue Capital Stock (except to the Company or to a Wholly
Owned Subsidiary of the Company), (iii) permit, create, incur, assume or suffer
to exist any Lien thereon, in each case except (A) to qualify directors where
required by applicable law or to satisfy other requirements of applicable law
with respect to the ownership of Capital Stock of Foreign Subsidiaries or (B)
for Permitted Liens and (iv) notwithstanding anything to the contrary contained
in clause (ii) above, permit any Subsidiary of the Company to issue any shares
of preferred Capital Stock.
6M.    Sale Leasebacks.
The Credit Parties will not permit any Consolidated Party to enter into any Sale
and Leaseback Transactions except as permitted by paragraph 6A(vi).
6N.    No Further Negative Pledges.
(a)    The Credit Parties will not permit any Consolidated Party to enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, except (a) pursuant
to this Agreement and the other Note Documents or (b) pursuant to any document
or instrument governing purchase money Indebtedness (including Capital Leases)
permitted by this Agreement, provided that any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith or (c) pursuant to any agreement governing Indebtedness
permitted hereunder so long as such restriction is not more restrictive than
paragraph 6B as in effect at the time such agreement is executed, except that
such





--------------------------------------------------------------------------------





agreement may restrict Liens securing the Credit Party Obligations unless such
Indebtedness is secured ratably with the Credit Party Obligations pursuant to an
intercreditor agreement reasonably acceptable to the Required Holders and the
holders of such Indebtedness (or, in the case of cash collateral, requires that
an equal amount of cash collateral is pledged to secure such Indebtedness).
(b)    To the extent the Existing Credit Agreement is amended to remove all
restriction on agreements or covenants restricting the ability of the Company
and its Subsidiaries to grant or permit to exist Liens, including Section 8.14
of the Existing Credit Agreement or if any other Principal Credit Facility does
not contain such restriction, then this Agreement shall be deemed to be amended
automatically to remove this paragraph 6N. The Company and the holders of the
Notes agree to promptly execute and deliver at the expense of the Company
(including the fees and expenses of counsel for the holders of the Notes) an
amendment to this Agreement in form and substance reasonably satisfactory to the
Required Holder(s) evidencing the amendment of this Agreement to remove this
paragraph 6N. The execution and delivery of such an amendment to this Agreement
described herein shall not be a precondition to the effectiveness of such
amendment as provided for in this paragraph 6N, but shall merely be for the
convenience of the parties hereto. To the extent that (1) any lenders under the
Existing Credit Agreement receive any fee or other compensation at the time of
or in connection with agreeing or consenting to any amendment to the Existing
Credit Agreement described in this paragraph 6N (such fees and compensation
being “Bank Lien Covenant Amendment Fees”) and (2) the Company has not otherwise
paid the holders of the Notes fees in connection with such action, then the
Company shall pay the holders of the Notes fees and compensation in an aggregate
amount equal to the product of (i) the Bank Lien Covenant Amendment Fees paid
the lenders in respect of such action and (ii) a fraction of which (A) the
numerator is the aggregate principal amount of Notes then outstanding and (B)
the denominator is the aggregate principal amount of all loans and unused
commitments of the lenders under the Existing Credit Agreement then outstanding.
6O.    Anti-Corruption Laws and Sanctions.
The Company will not request any Notes be purchased, and the Company shall not
use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Notes (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation in any material respect of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in a violation of any Sanctions applicable
to any party hereto.
6P.     Terrorism Sanctions Regulations. The Company will not and will not
permit any Controlled Entity (a) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or (c)
to engage, nor shall any Affiliate of either engage, in any activity that could
subject such Person or any holder to sanctions under CISADA or any similar law
or regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions.


6Q.    Most Favored Lender Status.


(i)     In the event the Company or any Subsidiary shall amend the Principal
Credit Facility at any time after the date of this Agreement such that the
Principal Credit Facility contains one or more





--------------------------------------------------------------------------------





Additional Covenants or Additional Defaults, the terms of this Agreement shall,
without any further action on the part of the Company or any of the holders of
the Notes, be deemed to be amended automatically to include each Additional
Covenant and each Additional Default contained in the Principal Credit Facility.
(ii)    If this Agreement is deemed amended to include any Additional Covenant
or Additional Default, and thereafter such Additional Covenant or Additional
Default in the Principal Credit Facility is excluded, terminated, loosened,
relaxed, tightened, amended or otherwise modified, then the related Additional
Covenant or Additional Default included in this Agreement pursuant to the
requirements of this paragraph 6Q shall, without any further action on the part
of the Company or any of the holders of the Notes, be so excluded, terminated,
loosened, relaxed, tightened, amended or otherwise modified in this Agreement;
provided if a Default or Event of Default shall have occurred and be continuing
at the time any such Additional Covenant or Additional Default is to be so
excluded, terminated, loosened, relaxed, tightened, amended or otherwise
modified under this paragraph 6Q, the prior written consent of the Required
Holders shall be required as a condition to the exclusion, termination,
loosening, relaxation, tightening, amendment or other modification of any such
Additional Covenant or Additional Default, as the case may be; and provided,
further, that in no event shall the covenants, defaults or any related
definitions contained in this Agreement as in effect on the date of this
Agreement be deemed amended or construed to be loosened or relaxed by operation
of the terms of this paragraph 6Q(ii), and only any such Additional Covenant or
Additional Default shall be so excluded, terminated, loosened, relaxed,
tightened, amended or otherwise modified pursuant to the terms hereof.
(iii)    The Company shall promptly execute and deliver at its expense
(including the fees and expenses of counsel for the holders of the Notes) an
amendment to this Agreement in form and substance reasonably satisfactory to the
Required Holder(s) evidencing the amendment of this Agreement to include,
exclude, terminate, loosen, relax, tighten, amend or otherwise modify any
Additional Covenant or Additional Default, as the case may be, pursuant to
clause (i) or clause (ii) above; provided that the execution and delivery of
such amendments to this Agreement described herein shall not be a precondition
to the effectiveness of such inclusion, exclusion, termination, loosening,
relaxation, tightening, amendment or modification, but shall merely be for the
convenience of the parties hereto.
(iv)    To the extent that (1) lenders under the Principal Credit Facility
receive any fee or other compensation at the time of or in connection with
agreeing or consenting to any action described in clause (ii) above in respect
of any Additional Covenant or Additional Default (such fees and compensation
being “New Bank Additional Covenant and Default Fees”), (2) as a result,
pursuant to clause (ii) above, the corresponding Additional Covenant or
Additional Default, as incorporated into this Agreement, is similarly excluded,
terminated, loosened, relaxed, tightened, amended, or otherwise modified, and
(3) the Company has not otherwise paid the holders of the Notes fees in
connection with such action, then the Company shall pay the holders of the Notes
fees and compensation in an aggregate amount equal to the product of (i) the New
Bank Additional Covenant and Default Fees paid the lenders in respect of such
action and (ii) a fraction of which (A) the numerator is the aggregate principal
amount of Notes then outstanding and (B) the denominator is the aggregate
principal amount of all loans and unused commitments of the lenders under the
Principal Credit Facility then outstanding; and
(v)    The Company covenants and agrees to give prompt written notice in
reasonable detail to the holders of the Notes of each and every occasion in
which each and every Additional Covenant or Additional Default in the Principal
Credit Facility is included, excluded, terminated, loosened, relaxed, tightened,
amended or otherwise modified.











--------------------------------------------------------------------------------





7.    EVENTS OF DEFAULT.


7A.    Acceleration. If any of the following events shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):


(i)    Payment. Any Credit Party shall


(a)    default in the payment when due of any principal of any of the Notes, or


(b)    default, and such default shall continue for three (3) or more Business
Days, in the payment when due of any interest on the Notes, of any Make Whole
Amount, or of any Fees or other amounts owing hereunder, under any of the other
Note Documents or in connection herewith or therewith; or


(ii)    Representations. Any representation, warranty or statement made or
deemed to be made by any Credit Party herein, in any of the other Note
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was deemed to have been made; or


(iii)    Covenants. Any Credit Party shall


(a)    default in the due performance or observance of any term, covenant or
agreement contained in paragraphs 4 or 5B, 5D, 5I, 5K or 5L;


(b)    default in the due performance or observance of any term, covenant or
agreement contained in paragraphs 5A(i), (ii) or (iii) and such default shall
continue unremedied for a period of at least 5 days after the earlier of an
Authorized Officer of a Credit Party becoming aware of such default or notice
thereof by any holder of the Notes; or


(c)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in clauses (i), (ii), (iii)(a) or
(iii)(b) of this paragraph 7A) contained in this Agreement and such default
shall continue unremedied for a period of at least 30 days after the earlier of
an Authorized Officer of a Credit Party becoming aware of such default or notice
thereof by any holder of the Notes; or


(iv)    Other Note Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Note Documents (subject to applicable grace or cure periods, if any), or (ii)
except as a result of or in connection with a merger of a Subsidiary permitted
under paragraph 6D, any Note Document shall fail to be in full force and effect
or to give the holders of the Notes the rights, powers and privileges purported
to be created thereby, or any Credit Party shall so state in writing; or


(v)    Guaranties. Except as the result of or in connection with a merger of a
Subsidiary permitted under paragraph 6D, the guaranty given by any Guarantor
hereunder or any provision thereof shall cease to be in full force and effect,
or any Guarantor hereunder or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under such
guaranty, or any Guarantor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to any guaranty; or


(vi)    Bankruptcy, etc. Any Bankruptcy Event shall occur with respect to any
Credit Party





--------------------------------------------------------------------------------





or Material Subsidiary; or


(vii)    Defaults under Other Agreements.


(a)    Any Credit Party or Material Subsidiary shall default in the performance
or observance (beyond the applicable grace period with respect thereto, if any)
of any material obligation or condition of any contract or lease material to the
Consolidated Parties, taken as a whole; or


(b)    With respect to any Indebtedness (other than Indebtedness outstanding
under this Agreement) in excess of $25,000,000 in the aggregate for the
Consolidated Parties taken as a whole, (A) any Consolidated Party shall (1)
default in any payment (beyond the applicable grace period with respect thereto,
if any) with respect to any such Indebtedness, or (2) the occurrence and
continuance of a default in the observance or performance relating to such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event or condition shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
permit, the holder or holders of such Indebtedness (or trustee or agent on
behalf of such holders) to cause (determined without regard to whether any
notice or lapse of time is required), any such Indebtedness to become due prior
to its stated maturity; or (B) any such Indebtedness shall be declared due and
payable, or required to be prepaid other than by a regularly scheduled required
prepayment, prior to the stated maturity thereof; or


(viii)    Judgments. One or more judgments or decrees shall be entered against
one or more of the Consolidated Parties involving a liability of $25,000,000 or
more in the aggregate (to the extent not paid or fully covered by insurance
provided by a carrier who has acknowledged coverage and has the ability to
perform) and any such judgments or decrees shall not have been vacated,
discharged or stayed or bonded pending appeal within 30 days from the entry
thereof; or


(ix)    ERISA. Any of the following events or conditions, if such event or
condition could have a Material Adverse Effect: (i) any Single Employer Plan
shall be deemed to be in “at risk status” as defined in Section 430(i) of the
Code or any Multiemployer Plan shall be deemed to be in “critical” or
“endangered” status as defined in Section 431 of the Code; (ii) any lien shall
arise on the assets of any Consolidated Party or any ERISA Affiliate in favor of
the PBGC or a Single Employer Plan; (iii) an ERISA Event shall occur with
respect to a Single Employer Plan, which is, in the reasonable opinion of the
Required Holders, likely to result in the termination of such Single Employer
Plan for purposes of Title IV of ERISA; (iv) an ERISA Event shall occur with
respect to a Multiemployer Plan or Multiple Employer Plan, which is, in the
reasonable opinion of the Required Holders, likely to result in (A) the
termination of such Multiemployer Plan or Multiple Employer Plan for purposes of
Title IV of ERISA, or (B) any Consolidated Party or any ERISA Affiliate
incurring any liability in connection with a withdrawal from, reorganization of
(within the meaning of Section 4241 of ERISA), or insolvency or (within the
meaning of Section 4245 of ERISA) such Multiemployer Plan or Multiple Employer
Plan; or (v) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which may subject any Consolidated Party or any ERISA Affiliate to any
liability under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of
the Code, or under any agreement or other instrument pursuant to which any
Consolidated Party or any ERISA Affiliate has agreed or is required to indemnify
any person against any such liability; or


(x)    Invalidity of Note Documents. Any material provision of any Note
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Credit Party Obligations, ceases to be in full force and effect; or any
Credit Party or any other Person contests in any manner the validity or
enforceability of any provision





--------------------------------------------------------------------------------





of any Note Document; or any Credit Party denies that it has any or further
liability or obligation under any Note Document, or purports to revoke,
terminate, or rescind any provision of any Note Document;


then (a) if such event is an Event of Default specified in clause (i) of this
paragraph 7A, any holder of any Note (other than the Company or any of its
Subsidiaries or Affiliates) may at its option, by notice in writing to the
Company, declare all of the Notes held by such holder to be, and all of the
Notes held by such holder shall thereupon be and become, immediately due and
payable at par together with interest accrued thereon and the Make Whole Amount,
if any, with respect to each Note, without presentment, demand, protest or
notice of any kind (including, without limitation, notice of intent to
accelerate), all of which are hereby waived by the Company, (b) if such event is
an Event of Default specified in clause (vi) of this paragraph 7A with respect
to the Company or any Guarantor, all of the Notes at the time outstanding shall
automatically become immediately due and payable together with interest accrued
thereon and the Make Whole Amount, if any, with respect to each Note, without
presentment, demand, protest or notice of any kind (including, without
limitation, notice of intent to accelerate and notice of acceleration of
maturity), all of which are hereby waived by the Company, and (c) with respect
to any event constituting an Event of Default (including an event described in
clause (a) above), the Required Holder(s) of the Notes of any Series may at its
or their option, by notice in writing to the Company, declare all of the Notes
of such Series to be, and all of the Notes of such Series shall thereupon be and
become, immediately due and payable together with interest accrued thereon and
together with the Make Whole Amount, if any, with respect to each Note of such
Series, without presentment, demand, protest or notice of any kind (including,
without limitation, notice of intent to accelerate), all of which are hereby
waived by the Company.


The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of the Make Whole Amount by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.


7B.    Rescission of Acceleration. At any time after any or all of the Notes of
any Series shall have been declared immediately due and payable pursuant to
paragraph 7A, the Required Holder(s) of the Notes of such Series may, by notice
in writing to the Company, rescind and annul such declaration and its
consequences if (i) the Company shall have paid all overdue interest on the
Notes of such Series, the principal of and Make Whole Amount, if any, payable
with respect to any Notes of such Series which have become due otherwise than by
reason of such declaration, and interest on such overdue interest and overdue
principal and Make Whole Amount at the rate specified in the Notes of such
Series, (ii) the Company shall not have paid any amounts which have become due
solely by reason of such declaration, (iii) all Events of Default and Defaults,
other than non-payment of amounts which have become due solely by reason of such
declaration, shall have been cured or waived pursuant to paragraph 11C, and (iv)
no judgment or decree shall have been entered for the payment of any amounts due
pursuant to the Notes of such Series or this Agreement. No such rescission or
annulment shall extend to or affect any subsequent Event of Default or Default
or impair any right arising therefrom.


7C.    Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note of each Series
at the time outstanding.


7D.    Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note by exercising such remedies as are available
to such holder in respect thereof under applicable law, either by





--------------------------------------------------------------------------------





suit in equity or by action at law, or both, whether for specific performance of
any covenant or other agreement contained in this Agreement or in aid of the
exercise of any power granted in this Agreement. No remedy conferred in this
Agreement upon the holder of any Note is intended to be exclusive of any other
remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy conferred herein or now or hereafter existing at
law or in equity or by statute or otherwise.


8.    REPRESENTATIONS, COVENANTS AND WARRANTIES. The Company represents,
covenants and warrants as follows (all references to “Subsidiary” and
“Subsidiaries” in this paragraph 8 shall be deemed omitted if the Company has no
Subsidiaries at the time the representations herein are made or repeated):


8A.    Financial Condition.
The financial statements delivered to the holders of the Notes pursuant to
paragraphs 5A(i) and 5A(ii), (i) have been prepared in accordance with GAAP and
(ii) present fairly (on the basis disclosed in the footnotes to such financial
statements) in all material respects the consolidated and consolidating
financial condition, results of operations and cash flows of the Consolidated
Parties as of such date and for such periods.
8B.    No Material Change.
Since December 31, 2016, there has been no development or event relating to or
affecting a Credit Party which has had or could reasonably be expected to have a
Material Adverse Effect.
8C.    Organization and Good Standing.
Each of the Credit Parties (a) is duly organized, validly existing and is in
good standing under the laws of the jurisdiction of its incorporation or
organization, (b) has the requisite power and authority to own and operate all
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged except to the extent that the failure
to have such legal right would not reasonably be expected to have a Material
Adverse Effect and (c) is duly qualified to conduct business and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to so qualify or be in good standing could
not reasonably be expected to have a Material Adverse Effect.
8D.    Power; Authorization; Enforceable Obligations.
Each of the Credit Parties has the corporate or other necessary power and
authority, to make, deliver and perform the Note Documents to which it is a
party, and in the case of the Company, to obtain extensions of credit hereunder,
and has taken all necessary corporate action to authorize the purchase of Notes
on the terms and conditions of this Agreement and to authorize the execution,
delivery and performance of the Note Documents to which it is a party. No
consent or authorization of, filing with, notice to or other similar act by or
in respect of, any Governmental Authority or any other Person is required to be
obtained or made by or on behalf of any Credit Party in connection with the
purchase of Notes hereunder or with the execution, delivery, performance,
validity or enforceability of the Note Documents to which such Credit Party is a
party. This Agreement has been, and each other Note Document to which any Credit
Party is a party will be, duly executed and delivered on behalf of the Credit
Parties. This Agreement constitutes, and each other Note Document to which any
Credit Party is a party when executed and delivered will constitute, a legal,
valid and binding obligation of such Credit Party enforceable against such party
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium





--------------------------------------------------------------------------------





or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
8E.    No Conflicts.
Neither the execution and delivery of the Note Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by such Credit Party will (a) violate or
conflict with any provision of its articles or certificate of incorporation or
bylaws or other organizational or governing documents of such Person, (b)
violate, contravene or materially conflict with any material Requirement of Law
or any other material law, regulation (including, without limitation, Regulation
U or Regulation X), order, writ, judgment, injunction, decree or permit
applicable to it, (c) violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which it is a party or by which it may be bound, the violation of which (except
as to the Existing Credit Agreement) could reasonably be expected to have a
Material Adverse Effect, or (d) result in or require the creation of any Lien
upon or with respect to its properties. No Default or Event of Default has
occurred and is continuing.
8F.    Ownership.
Except where the failure to have such title would not reasonably be expected to
have a Material Adverse Effect, each Credit Party is the owner of, and has good
and marketable title to, all of its respective assets that are necessary for the
operation of their respective businesses and none of such assets is subject to
any Lien other than Permitted Liens.
8G.    Reserved.
8H.    Litigation.
There are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of any Credit Party, threatened
against any Credit Party which could reasonably be expected to have a Material
Adverse Effect.
8I.    Taxes.
Each Credit Party has filed, or caused to be filed, all material income tax
returns and all other material tax returns (federal, state, local and foreign)
required to be filed and paid (a) all amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes (i) which are not yet delinquent or (ii) that are being contested in good
faith and by proper proceedings, and against which adequate reserves are being
maintained in accordance with GAAP. No Credit Party is aware as of the date of
this Agreement of any proposed tax assessments against it or any Credit Party
that would, if made, have a Material Adverse Effect.
8J.    Compliance with Law.
Each Credit Party is in compliance with all Requirements of Law and all other
laws, rules, regulations, orders and decrees (including without limitation
Environmental Laws) applicable to it, or to its properties, unless such failure
to comply could not reasonably be expected to have a Material Adverse Effect.







--------------------------------------------------------------------------------





8K.    ERISA.
(i)    Except as could not reasonably be expected to have a Material Adverse
Effect, during the five year period prior to the date on which this
representation is made or deemed made: (a) no ERISA Event has occurred, and, to
the best knowledge of the Credit Parties, no event or condition has occurred or
exists as a result of which any ERISA Event could reasonably be expected to
occur, with respect to any Single Employer Plan, Multiemployer Plan or Multiple
Employer Plan; (b) no Single Employer Plan has failed to contribute the “minimum
required contribution” as defined in Section 430 of the Code; (c) each Plan has
been maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (d) no lien in favor of the PBGC or a Plan
has arisen or is reasonably likely to arise on account of any Single Employer
Plan.
(ii)    Except as could not reasonably be expected to have a Material Adverse
Effect, the actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Single Employer Plan’s most recent actuarial valuation
report), did not exceed as of such valuation date the fair market value of the
assets of such Plan.
(iii)    Neither any Credit Party nor any ERISA Affiliate has incurred, or, to
the best knowledge of the Credit Parties, could be reasonably expected to incur,
any withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan. Neither any Credit Party nor any ERISA Affiliate would become
subject to any withdrawal liability under ERISA if any Credit Party or any ERISA
Affiliate were to withdraw completely from all Multiemployer Plans and Multiple
Employer Plans as of the valuation date most closely preceding the date on which
this representation is made or deemed made. Neither any Credit Party nor any
ERISA Affiliate has received any notification that any Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the best
knowledge of the Credit Parties, reasonably expected to be in reorganization,
insolvent, or terminated.
(iv)    Except as could not reasonably be expected to have a Material Adverse
Effect, no prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject any Credit Party or
any ERISA Affiliate to any liability under Sections 406, 409, 502(i), or 502(l)
of ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which any Credit Party or any ERISA Affiliate has agreed or is
required to indemnify any Person against any such liability.
(v)    Except as could not reasonably be expected to have a Material Adverse
Effect, neither any Credit Party nor any ERISA Affiliates has any material
liability with respect to “expected post-retirement benefit obligations” within
the meaning of the Financial Accounting Standards Board Statement 106. Each Plan
which is a welfare plan (as defined in Section 3(1) of ERISA) to which Sections
601-609 of ERISA and Section 4980B of the Code apply has been administered in
compliance in all material respects of such sections. Rep should match the bank
credit agreement, and contains “in all material respects” at the end.
(vi) The execution and delivery of this Agreement and the issuance and sale of
the Notes will be exempt from or will not involve any transaction which is
subject to the prohibitions of section 406 of ERISA and will not involve any
transaction in connection with which a tax could be imposed pursuant to section
4975 of the Code. The representation by the Company in the next preceding
sentence is made in





--------------------------------------------------------------------------------





reliance upon and subject to the accuracy of the representation of each
Purchaser in paragraph 9B as to the source of funds to be used by it to purchase
any Notes.
8L.    Subsidiaries.
Set forth on Schedule 8L is a complete and accurate list of all Subsidiaries of
each Credit Party as of the date of this Agreement. Information on Schedule 8L
includes jurisdiction of incorporation, the percentage of outstanding shares of
each class owned (directly or indirectly) by such Credit Party and an indication
as to whether such Subsidiary is an Immaterial Subsidiary. The outstanding
Capital Stock of all such Subsidiaries is validly issued, fully paid and
non-assessable and is owned by each such Credit Party, directly or indirectly,
free and clear of all Liens.
8M.    Governmental Regulations, Etc.
(i)    No proceeds of the Notes will be used, directly or indirectly, (i) in a
manner that would constitute a violation of Regulation T, Regulation U or
Regulation X or (ii) to finance or refinance any (A) commercial paper issued by
such Credit Party or (B) any other Indebtedness, except as permitted in
paragraph 8N. “Margin stock” within the meaning of Regulation U does not
constitute more than 25% of the value of the consolidated assets of the
Consolidated Parties. None of the transactions contemplated by this Agreement
(including, without limitation, the direct or indirect use of the proceeds of
the Notes) will violate or result in a violation of the Securities Act of 1933,
as amended, or the Securities Exchange Act of 1934, as amended, or regulations
issued pursuant thereto, or Regulation T, U or X. If requested by any holder of
the Notes, the Company will furnish to such holder of Notes a statement to the
effect of the foregoing sentences in conformity with the requirements of FR Form
U-1 referred to in Regulation U.
(ii)    No Credit Party is subject to regulation under the Federal Power Act or
the Investment Company Act of 1940, each as amended. In addition, no Credit
Party is an “investment company” registered or required to be registered under
the Investment Company Act of 1940, as amended, and is not controlled by such a
company.
(iii)    No director, executive officer or principal shareholder of any Credit
Party is a director, executive officer or principal shareholder of any holder of
any Note. For the purposes hereof the terms “director”, “executive officer” and
“principal shareholder” (when used with reference to any holder of any Note)
have the respective meanings assigned thereto in Regulation O issued by the
Board of Governors of the Federal Reserve System.
(iv)    Each Credit Party has obtained and holds in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other rights, consents and
approvals which are necessary for the ownership of its respective Property and
to the conduct of its respective businesses as presently conducted except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(v)    Each Credit Party is current with all reports and documents, if any,
required to be filed with any state or federal securities commission or similar
securities agency and is in full compliance in all respects with all applicable
rules and regulations of such commissions except where failure to do so would
not reasonably be expected to have a Material Adverse Effect.
8N.    Purpose of Notes.
The proceeds of the Notes hereunder shall be used solely by the Company (i) for
general corporate purposes (including, without limitation, the repurchase by the
Company of Capital Stock) and (ii) to repay





--------------------------------------------------------------------------------





existing Indebtedness of the Company and to finance acquisitions by the Company
permitted hereunder, but excluding in any event the financing of any Hostile
Tender Offer.
8O.    Environmental Matters.
Except as would not reasonably be expected to have a Material Adverse Effect:
(i)    Each of the facilities and properties owned, leased or operated by the
Credit Parties (the “Properties”) and all operations at the Properties are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Properties or the businesses operated
by the Credit Parties (the “Businesses”), and there are no conditions relating
to the Businesses or Properties that could give rise to liability under any
applicable Environmental Laws.
(ii)    None of the Properties contains, or has previously contained, any
Materials of Environmental Concern at, on or under the Properties in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.
(iii)    No Credit Party has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Businesses, nor does any Credit Party have knowledge or
reason to believe that any such notice will be received or is being threatened.
(iv)    Materials of Environmental Concern have not been transported or disposed
of from the Properties, or generated, treated, stored or disposed of at, on or
under any of the Properties or any other location, in each case by or on behalf
of any Credit Party in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Law.
(v)    No judicial proceeding or governmental or administrative action is
pending or, to the best knowledge of any Credit Party, threatened, under any
Environmental Law to which any Credit Party is or will be named as a party, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Credit Parties, the
Properties or the Businesses.
(vi)    There has been no release, or threat of release, of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations (including, without limitation, disposal) of any Credit Party in
connection with the Properties or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.
8P.    Intellectual Property.
Each Credit Party owns, or has the legal right to use, all trademarks,
tradenames, copyrights, technology, know-how and processes (the “Intellectual
Property”) necessary for each of them to conduct its business as currently
conducted except for those the failure to own or have such legal right to use
could not reasonably be expected to have a Material Adverse Effect. No claim has
been asserted and is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does any Credit Party know of any such claim, and to
the Credit Parties’ knowledge the use of such Intellectual Property by any
Credit Party does not infringe on the rights of any Person, except for such
claims and infringements that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.





--------------------------------------------------------------------------------





8Q.    Solvency.
The Company is and, after consummation of the transactions contemplated by this
Credit Agreement, will be Solvent and the Credit Parties, taken as a whole, are
and, after consummation of the transactions contemplated by this Credit
Agreement, will be Solvent.
8R.    Investments.
All Investments of each Consolidated Party are Permitted Investments.
8S.    Disclosure.
Neither this Agreement nor any financial statements delivered to the holders of
the Notes or Purchasers nor any other document, certificate or statement
furnished to the holders of the Notes or Purchasers by or on behalf of any
Credit Party in connection with the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained therein or herein not
misleading.
8T.    No Burdensome Restrictions.
No Credit Party is a party to any agreement or instrument or subject to any
other obligation or any charter or corporate restriction or any provision of any
applicable law, rule or regulation which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
8U.    Brokers’ Fees.
None of the Company or any of the other Credit Parties has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Note
Documents.
8V.    Labor Matters.
(a)Except as set forth on Schedule 8V, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of a Credit Party and
(b) none of the Credit Parties (i) has suffered any strikes, walkouts, work
stoppages or other material labor difficulty that could reasonably be expected
to have a Material Adverse Effect within the last five years, or (ii) has
knowledge of any potential or pending strike, walkout or work stoppage that
could reasonably be expected to have a Material Adverse Effect.
8W.    Offering of Notes. Neither the Company nor any agent acting on its behalf
has, directly or indirectly, offered the Notes or any similar security of the
Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise approached or negotiated with respect
thereto with, any Person other than the Purchaser(s) and not more than 35 other
Institutional Investors, and neither the Company nor any agent acting on its
behalf has taken or will take any action which would subject the issuance or
sale of the Notes to the provisions of Section 5 of the Securities Act or to the
provisions of any securities or Blue Sky law of any applicable jurisdiction.


8X.    Foreign Assets Control Regulations, Etc.
        (a) Neither the Company nor any Controlled Entity is (i) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent,





--------------------------------------------------------------------------------





department, or instrumentality of, or is otherwise beneficially owned by,
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program, or (iii) otherwise blocked,
subject to sanctions under or engaged in any activity in violation of other
United States economic sanctions, including but not limited to, the Trading with
the Enemy Act, the International Emergency Economic Powers Act, CISADA or any
similar law or regulation with respect to Iran or any other country, the Sudan
Accountability and Divestment Act, any OFAC Sanctions Program, or any economic
sanctions regulations administered and enforced by the United States or any
enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (i), clause (ii) or clause (iii), a “Blocked Person”). Neither the
Company nor any Controlled Entity has been notified that its name appears or may
in the future appear on a state list of Persons that engage in investment or
other commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.
(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge, is under investigation by any Governmental Authority for possible
violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (iii) has been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Company has implemented and maintains in effect policies and procedures designed
to ensure compliance by the Company and each Controlled Entity with all
applicable Anti Money Laundering Laws and U.S. Economic Sanctions.
(d)    (1)    Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii)
to the Company’s actual knowledge, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(iii) has been assessed civil or criminal penalties under any Anti-Corruption
Laws or (iv) has been or is the target of sanctions imposed by the United
Nations or the European Union;
(2)    To the Company’s actual knowledge, neither the Company nor any Controlled
Entity has, within the last five years, directly or indirectly offered,
promised, given, paid or authorized the offer, promise, giving or payment of
anything of value to a Governmental Official or a commercial counterparty for
the purposes of: (i) influencing any act, decision or failure to act by such
Governmental Official in his or her official capacity or such commercial
counterparty, (ii) inducing a Governmental Official to do or omit to do any act
in violation of the Governmental Official’s lawful duty, or (iii) inducing a
Governmental Official or a commercial counterparty to use his or her influence
with a government or instrumentality to affect any act or decision of such
government or entity; in each case in order to obtain, retain or direct business
or to otherwise secure an improper advantage in violation of any applicable law
or regulation that could reasonably





--------------------------------------------------------------------------------





result in material liability to the Company or which would cause any holder to
be in violation of any law or regulation applicable to such holder; and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company has implemented
and maintains in effect policies and procedures to ensure compliance by the
Company and each Controlled Entity with all applicable Anti-Corruption Laws.


8Y.    Rule 144A. The Notes are not of the same class as securities of the
Company, if any, listed on a national securities exchange, registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.


9.    REPRESENTATIONS OF THE PURCHASERS.


Each Purchaser represents as follows:


9A.    Nature of Purchase. Such Purchaser is an "accredited investor" within the
meaning of subparagraphs (1), (2), (3) or (7) of Rules 501(a) of the Securities
Act. Such Purchaser is not acquiring the Notes purchased by it hereunder with a
view to or for sale in connection with any distribution thereof within the
meaning of the Securities Act, provided that the disposition of such Purchaser's
property shall at all times be and remain within its control. Each Purchaser
understands that the Notes have not been registered under the Securities Act and
may be exchanged, offered, transferred or resold only if registered pursuant to
the provisions of the Securities Act or if an exemption from registration is
available and that the Company is not required to register the Notes.


    9B.    Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no





--------------------------------------------------------------------------------





employee benefit plan or group of plans maintained by the same employer or
employee organization beneficially owns more than 10% of all assets allocated to
such pooled separate account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
9C.    Independent Investigation. Each Purchaser has made its own independent
investigation of the condition (financial and otherwise), prospects and affairs
of the Company and its Subsidiaries in connection with its purchase of the Notes
hereunder and has made and shall continue to make its own appraisal of the
creditworthiness of the Company. No holder of Notes shall have any duty or
responsibility to any other holder of Notes, either initially or on a continuing
basis, to make any such investigation or appraisal or to provide any credit or
other information with respect thereto. No holder of Notes is acting as agent or
in any other fiduciary capacity on behalf of any other holder of Notes.





--------------------------------------------------------------------------------







10.    DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this Agreement, the
terms defined in paragraphs 10A and 10B (or within the text of any other
paragraph) shall have the respective meanings specified therein and all
accounting matters shall be subject to determination as provided in paragraph
10C.


10A.    Yield-Maintenance Terms.


“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4C or is declared to be
immediately due and payable pursuant to paragraph 7A, as the context requires.


“Designated Spread” shall mean 0.50% in the case of each Note unless the
Confirmation of Acceptance with respect to the Notes of the applicable Series
specifies a different Designated Spread in which case it shall mean, with
respect to each Note of such Series, the Designated Spread so specified.


“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.


“Make Whole Amount” shall mean, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Called Principal of such Note
over the sum of (i) such Called Principal plus (ii) interest accrued thereon as
of (including interest due on) the Settlement Date with respect to such Called
Principal. The Make Whole Amount shall in no event be less than zero.


“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, the Designated Spread over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City time) on the Business Day next
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded on
the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the Business Day next preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.
In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.


“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal





--------------------------------------------------------------------------------





into (ii) the sum of the products obtained by multiplying (a) each Remaining
Scheduled Payment of such Called Principal (but not of interest thereon) by (b)
the number of years (calculated to the nearest one-twelfth year) which will
elapse between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Scheduled Payment.


“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.


“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4C or is declared to be immediately due and payable pursuant to paragraph 7A, as
the context requires.


10B.    Other Terms10B.    Other Terms.


“Acceptance” shall have the meaning specified in paragraph 2B(5).


“Acceptance Day” shall have the meaning specified in paragraph 2B(5).


“Acceptance Window” shall have the meaning specified in paragraph 2B(5).


“Accepted Note” shall have the meaning specified in paragraph 2B(5).


“Accounting Changes” shall have the meaning specified in paragraph 10C.


“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in paragraph 5 or
6 of this Agreement, or related definitions in paragraph 10 of this Agreement,
but contains one or more percentages, amounts or formulas that is more
restrictive than those set forth herein or more beneficial to the holder or
holders of the Indebtedness created or evidenced by the document in which such
covenant or similar restriction is contained (and such covenant or similar
restriction shall be deemed an Additional Covenant only to the extent that it is
more restrictive or more beneficial) or (ii) is different from the subject
matter of any covenant in paragraph 5 or 6 of this Agreement, or related
definitions in paragraph 10 of this Agreement; for the avoidance of doubt, to
the extent the provisions of paragraph 6N is removed from this Agreement in
accordance with the terms thereof, and the Principal Credit Facility is later
amended to revise or modify the equivalent provision thereof, such subsequent
revision or modification shall constitute an Additional Covenant.
Notwithstanding the foregoing, the Principal Credit Facility having a more
restrictive monetary value limit for the disposition of Property than is set out
in Section 6E of this Agreement, which is not also more restrictive than Section
8.5 of the Existing Credit Agreement as in effect on the date hereof, will not
constitute an "Additional Covenant" for purposes of this Agreement.


“Additional Default” shall mean any provision which permits the holder or
holders of Indebtedness to accelerate (with the passage of time or giving of
notice or both) the maturity thereof or otherwise requires the Company or any
Subsidiary to purchase such Indebtedness prior to the stated maturity thereof
and which either (i) is similar to any Default or Event of Default contained in
paragraph 7 of this Agreement, or related definitions in paragraph 10 of this
Agreement, but contains one or more percentages, amounts or formulas that is
more restrictive or has a shorter grace period than those set forth herein or is
more beneficial to the holders of such other Indebtedness (and such provision
shall be deemed an Additional Default only to the extent that it is more
restrictive, has a shorter grace period or is more beneficial) or (ii)





--------------------------------------------------------------------------------





is different from the subject matter of any Default or Event of Default
contained in paragraph 7 of this Agreement, or related definitions in paragraph
10 of this Agreement.


“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding five
percent (5%) or more of the Capital Stock in such Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.


“Anti-Corruption Laws” is defined in paragraph 8X(d)(1).


“Anti-Money Laundering Laws” is defined in paragraph 8X(c).


“Authorized Officer” shall mean in the case of the Company or any other Credit
Party, its chief executive officer, its chief financial officer, treasurer,
assistant treasurer, or any vice president of the Company or such Credit Party
designated as an “Authorized Officer” of the Company or such Credit Party in the
Information Schedule attached hereto or any vice president or secretary of the
Company or such Credit Party designated as an “Authorized Officer” of the
Company or such Credit Party for the purpose of this Agreement in an Officer's
Certificate executed by the Company's or such Credit Party’s chief executive
officer or chief financial officer and delivered to Prudential. Any action taken
under this Agreement on behalf of the Company or such Credit Party by any
individual who on or after the date of this Agreement shall have been an
Authorized Officer of the Company or such Credit Party and whom Prudential in
good faith believes to be an Authorized Officer of the Company or such Credit
Party at the time of such action shall be binding on the Company or such Credit
Party even though such individual shall have ceased to be an Authorized Officer
of the Company or such Credit Party.


“Available Facility Amount” shall have the meaning specified in paragraph 2B(1).


“Bank Lien Covenant Amendment Fees” shall have the meaning set forth in
paragraph 6N.


        “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.


“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of sixty
(60) consecutive days; or (iii) such Person shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its Property





--------------------------------------------------------------------------------





or make any general assignment for the benefit of creditors; or (iv) such Person
shall admit in writing its inability to pay its debts generally as they become
due.


“Blocked Person” is defined in paragraph 8X(a).


“Business Day” shall mean any day other than (i) a Saturday or a Sunday, (ii) a
day on which commercial banks in New York City are required or authorized to be
closed and (iii) for purposes of paragraph 2B(3) hereof only, a day on which
Prudential is not open for business.


“Cancellation Date” shall have the meaning specified in paragraph 2B(8)(iii).


“Cancellation Fee” shall have the meaning specified in paragraph 2B(8)(iii).


“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.


“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
(other than a corporation) the right to receive a share of the profits and
losses of, or distributions of assets of, the issuing Person.


“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) Dollar denominated time deposits and certificates of deposit
of (i) any “Lender” (as defined in the Principal Credit Facility), (ii) any
domestic commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (iii) any bank whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent thereof (any such bank being an “Approved Bank”), in
each case with maturities of not more than 270 days from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition, (d)
repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders party to the Principal Credit Facility) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations and (e) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940, as amended, which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d).


“Change of Control” means the occurrence of any of the following events: (i) any
Person or two or more Persons acting in concert shall have acquired “beneficial
ownership,” directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of, control over, Voting
Stock of the Company (or





--------------------------------------------------------------------------------





other securities convertible into such Voting Stock) representing 40% or more of
the combined voting power of all Voting Stock of the Company, or (ii) a majority
of the members of the Board of Directors of the Company cease to be Continuing
Directors.
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.


“Closing Day” shall mean, with respect to the Series A Notes, the Series A
Closing Day and, with respect to any Accepted Note, the Business Day specified
for the closing of the purchase and sale of such Accepted Note in the Request
for Purchase of such Accepted Note, provided that (i) if the Company and the
Purchaser which is obligated to purchase such Accepted Note agree on an earlier
Business Day for such closing, the “Closing Day” for such Accepted Note shall be
such earlier Business Day, and (ii) if the closing of the purchase and sale of
such Accepted Note is rescheduled pursuant to paragraph 2B(7), the Closing Day
for such Accepted Note, for all purposes of this Agreement except references to
“original Closing Day” in paragraph 2B(8)(ii), shall mean the Rescheduled
Closing Day with respect to such Accepted Note.


“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.
“Confirmation of Acceptance” shall have the meaning specified in paragraph
2B(5).


“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) total federal, state, local and foreign income, value
added and similar taxes, (iii) depreciation and amortization expense, (iv)
non-cash stock-based compensation expenses, (v) non-cash straight line rent
expense and (vi) other non-recurring, non-cash expenses (excluding any non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period), all as determined in accordance with GAAP.
“Consolidated EBITDAR” means, for any period, the sum of (a) Consolidated EBITDA
for such period, plus (b) Consolidated Rental Expense for such period.
“Consolidated Interest Expense” means, for any period, all interest expense
(including the interest component under Capital Leases and Synthetic Leases but
excluding accrued interest expense associated with any Capital Lease or other
obligations or liabilities arising from Permitted Government Revenue Bond
Indebtedness to the extent the Company or a Subsidiary is the holder of the
related bonds) of the Consolidated Parties on a consolidated basis for such
period, as determined in accordance with GAAP. For purposes of clarification,
the implied interest component under Synthetic Leases shall be considered
interest expense for purposes of this definition.




“Consolidated Net Income” means, for any period, net income (excluding (a)
extraordinary gains (b) other non-recurring gains and losses and (c) interest
income associated with any Capital Lease or other obligations or liabilities
arising from Permitted Government Revenue Bond Indebtedness to the extent the
Company or a Subsidiary is the holder of the related bonds) after taxes for such
period of the Consolidated Parties on a consolidated basis, as determined in
accordance with GAAP.


“Consolidated Parties” means a collective reference to the Company and its
Subsidiaries, and “Consolidated Party” means any one of them.







--------------------------------------------------------------------------------





“Consolidated Rental Expense” means, for any period, cash rental expense under
Operating Leases (excluding any Synthetic Lease) of the Consolidated Parties on
a consolidated basis for such period, as determined in accordance with GAAP.


“Consolidated Tangible Assets” means, as of any date of determination, all
assets of the Consolidated Parties on a consolidated basis as of such date minus
all intangible assets of the Consolidated Parties on a consolidated basis as of
such date, all as determined in accordance with GAAP.


“Continuing Director” means, as of any date of determination, any member of the
Board of Directors of the Company who (a) was a member of the same Board of
Directors on the date of this Agreement or (b) was nominated, appointed or
approved for election or elected to such Board of Directors with the approval of
a majority of the Continuing Directors who were members of such Board of
Directors at the time of such nomination, appointment, approval or election.


“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


“Credit Parties” means a collective reference to the Company and the Guarantors,
and “Credit Party” means any one of them.
“Credit Party Obligations” means, without duplication, all of the obligations of
the Credit Parties to Prudential, the holders of the Notes and Purchasers
whenever arising, under this Agreement, the Notes or any of the other Note
Documents (including, but not limited to, any interest accruing after the
occurrence of a Bankruptcy Event with respect to any Credit Party, regardless of
whether such interest is an allowed claim under the Bankruptcy Code of the
United States).


“Default” shall mean any of the events specified in paragraph 7A, whether or not
any requirement for such event to become an Event of Default has been satisfied.


“Default Rate” shall mean, with respect to any Note, at any time upon the
occurrence of an Event of Default and until such Event of Default has been cured
or waived in writing, a rate of interest per annum from time to time equal to
the lesser of (i) the maximum rate permitted by applicable law and (ii) the
greater of (a) 2% over the rate of interest otherwise applicable to such Note in
effect immediately prior to such Event of Default and (b) 2.0% over the rate of
interest publicly announced by JPMorgan Chase Bank, National Association from
time to time in New York City as its “prime rate”.


“Delayed Delivery Fee” shall have the meaning specified in paragraph 2B(8)(ii).


“Dollars” and “$” means dollars in lawful currency of the United States.


“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is incorporated or organized under the laws of any State of the
United States or the District of Columbia.
“Environmental Laws” means any and all lawful and applicable Federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water,





--------------------------------------------------------------------------------





ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.


“ERISA Affiliate” means an entity which is under common control with any
Consolidated Party within the meaning of Section 4001(a)(14) of ERISA, or is a
member of a group which includes any Consolidated Party and which is treated as
a single employer under Sections 414(b) or (c) of the Code.
“ERISA Event” means (i) with respect to any Single Employer Plan, the occurrence
of a Reportable Event or the substantial cessation of operations (within the
meaning of Section 4062(e) of ERISA); (ii) the withdrawal by any Consolidated
Party or any ERISA Affiliate from a Multiple Employer Plan during a plan year in
which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan; (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Single Employer Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the
institution of proceedings to terminate or the actual termination of a Single
Employer Plan by the PBGC under Section 4042 of ERISA; (v) any event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Single
Employer Plan; (vi) the complete or partial withdrawal of any Consolidated Party
or any ERISA Affiliate from a Multiemployer Plan; (vii) the conditions for
imposition of a lien under Section 302(f) of ERISA exist with respect to any
Single Employer Plan; or (viii) the adoption of an amendment to any Single
Employer Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA.
“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Existing Credit Agreement” means that certain Credit Agreement, dated as of
February 19, 2016, by and among the Company, the Guarantors, Wells Fargo Bank,
National Association, as administrative agent, and the other lenders party
thereto, as amended by that certain First Amendment to Credit Agreement dated as
of June 15, 2017 and as may be further amended or supplemented, restated,
extended, refinanced, replaced or otherwise modified from time to time.
“Facility” shall have the meaning specified in paragraph 2B(1).


“Fees” means all fees payable pursuant to paragraph 2B(8).
“Fixed Charge Coverage Ratio” means, with respect to the Consolidated Parties on
a consolidated basis, as of the end of each fiscal quarter of the Consolidated
Parties for the twelve month period ending on such date, the ratio of (a)
Consolidated EBITDAR for the applicable period to (b) the sum of (i) the cash
portion of Consolidated Interest Expense for the applicable period plus (ii)
Consolidated Rental Expense for the applicable period.
“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is not a Domestic Subsidiary of such Person.





--------------------------------------------------------------------------------





“Funded Indebtedness” means, with respect to any Person, without duplication,
(a) all Indebtedness of such Person other than (i) Indebtedness of the types
referred to in clause (e), (f), (g), (i), and (l) of the definition of
“Indebtedness” set forth in this paragraph 10B and (ii) Permitted Government
Revenue Bond Indebtedness to the extent the Company or a Subsidiary is the
holder of the related bonds, (b) all Indebtedness of another Person of the type
referred to in clause (a) above secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (c) all Guaranty Obligations of such Person
with respect to Indebtedness of the type referred to in clause (a) above of
another Person and (d) Indebtedness of the type referred to in clause (a) above
of any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer.
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of paragraph 10C.
“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.


“Guarantor Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit 5L hereto, executed and delivered in accordance with the
provisions of paragraph 5L.
“Guarantors” means (a) each Person that executes or joins the Guaranty and (b)
the successors and permitted assigns of the foregoing, and “Guarantor” means any
one of them.
“Guaranty” has the meaning set forth in paragraph 3A(ii).
    “Guaranty Obligations” means, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any Property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
“Hedge Treasury Note(s)” shall mean, with respect to any Accepted Note, the
United States Treasury Note or Notes whose duration (as determined by
Prudential) most closely matches the duration of such Accepted Note.







--------------------------------------------------------------------------------





“Hedging Agreements” means any interest rate protection agreement or foreign
currency exchange agreement.
“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.


“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
of the Company that has been designated in writing by the Company to the holders
of all Notes as an “Immaterial Subsidiary” that (a)(i) does not have assets with
a book value in excess of five percent (5%) of the then current book value of
all of the assets of the Consolidated Parties and (ii) together with any other
Subsidiaries of the Company that are Immaterial Subsidiaries hereunder, does not
have assets with a book value in excess of ten percent (10%) of the then current
book value of all of the assets of the Consolidated Parties and (b)(i) does not
have annual revenue in excess of five percent (5%) of the annual revenue of the
Consolidated Parties and (ii) together with any other Subsidiaries of the
Company that are Immaterial Subsidiaries hereunder, does not have annual revenue
in excess of ten percent (10%) of the annual revenue of the Consolidated
Parties.


“Including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.


“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person, (h) the principal portion of all obligations of such
Person under Capital Leases, (i) all obligations of such Person under Hedging
Agreements, (j) the maximum amount of all standby letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) the principal portion of all obligations of such Person under Synthetic
Leases and (l) the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer.


“INHAM Exemption” shall have the meaning set forth in paragraph 9B.


“Institutional Investor” shall mean any insurance company, commercial,
investment or





--------------------------------------------------------------------------------





merchant bank, finance company, mutual fund, registered money or asset manager,
savings and loan association, credit union, registered investment advisor,
pension fund, investment company, licensed broker or dealer, “qualified
institutional buyer” (as such term is defined under Rule 144A promulgated under
the Securities Act, or any successor law, rule or regulation) or “accredited
investor” (as such term is defined under Regulation D promulgated under the
Securities Act, or any successor law, rule or regulation).


“Issuance Period” shall have the meaning specified in paragraph 2B(2).


“Investment” means (a) the acquisition (whether for cash, property, services,
assumption of Indebtedness, securities or otherwise) of all or any substantial
portion of the assets, Capital Stock, bonds, notes, debentures, partnership,
joint ventures or other ownership interests or other securities of any Person or
(b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in connection with the purchase of equipment or
other assets in the ordinary course of business) or (c) any other capital
contribution to or investment in any Person, including, without limitation, any
Guaranty Obligations (including any support for a letter of credit issued on
behalf of such Person) incurred for the benefit of such Person.
“Leverage Ratio” means, with respect to the Consolidated Parties on a
consolidated basis for the twelve month period ending on the last day of any
fiscal quarter, the ratio of (a) the sum of (i) Funded Indebtedness of the
Consolidated Parties on the last day of such period plus (ii) Consolidated
Rental Expense for such period multiplied by six to (b) Consolidated EBITDAR for
such period.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, property, financial condition or liabilities of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company and the
other Credit Parties taken as a whole to perform any material obligation under
the Note Documents or (c) the material rights and remedies of the holders of the
Notes under the Note Documents.


“Material Credit Facility” means, as to the Company and its Subsidiaries,


(a)    the Principal Credit Facility; and
(b)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of this Agreement by the Company or any
Subsidiary, or in respect of which the Company or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support (“Credit Facility”),
in a principal amount outstanding or available for borrowing equal to or greater
than $100,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Principal Credit Facility
exists and no Credit Facility or Credit Facilities equal or exceed such amounts,
then the largest Credit Facility shall be deemed to be a Material Credit
Facility.







--------------------------------------------------------------------------------





“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.


“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Sections 3(37) or 4001(a)(3) of ERISA.
“Multiple Employer Plan” means a Plan which any Consolidated Party or any ERISA
Affiliate and at least one employer other than the Consolidated Parties or any
ERISA Affiliate are contributing sponsors.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.


“NAIC Annual Statement” shall have the meaning set forth in paragraph 9B.


“New Bank Additional Covenant and Default Fees” shall have the meaning set forth
in paragraph 6Q(iv).


“Note Documents” means a collective reference to this Agreement, the Notes, the
Guaranty and all other related agreements and documents executed by the Credit
Parties in connection with the foregoing (in each case as the same may be
amended, modified, restated, supplemented, extended, renewed or replaced from
time to time), and “Note Document” means any one of them.
“Notes” shall have the meaning specified in paragraph 1B.


“OFAC” is defined in paragraph 8X(a).


“OFAC Listed Person” is defined in paragraph 8X(a).


“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.


“Officer's Certificate” shall mean a certificate signed in the name of the
Company by an Authorized Officer of the Company.


“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.
“Permitted Government Revenue Bond Indebtedness” means a revenue bond or bonds
issued by a state or local Governmental Authority, the proceeds of which are
used to finance or refinance the





--------------------------------------------------------------------------------





acquisition, construction, equipping or improvement of facilities or property
used by the Company or any Subsidiary, and any lease obligation (including
deferred lease obligations) of the Company or any of its Subsidiaries relating
thereto; provided, that (a) such revenue bonds are non-recourse to the Company
and its Subsidiaries (unless and to the extent the Company or a Subsidiary is
the holder of such bonds), and (b) the principal of, interest on or costs
relating to such revenue bonds are payable solely from (i) proceeds of such
bonds when issued as a means of implementing government tax or economic
incentive programs, (ii) all or an incremental portion of sales, use, property
and other generally applicable taxes (not including income taxes), whether
generated by or levied on such facilities or property or the activities and
business conducted thereon or upon property located in a broader area, (iii)
reserve funds created with proceeds of bonds described in (i) or with revenues
described in (ii) or (iv) if the Company or a Subsidiary of the Company is the
holder of such bonds, payments made by the Company or such Subsidiary.
“Permitted Investments” means Investments which are either (i) cash and Cash
Equivalents; (ii) accounts receivable created, acquired or made by any
Consolidated Party in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; (iii) Investments
consisting of Capital Stock, obligations, securities or other property received
by any Consolidated Party in settlement of accounts receivable (created in the
ordinary course of business) from bankrupt obligors; (iv) investments in any
Credit Party; (v) Investments in bonds, notes, loans or other Investments
acquired solely as a means of implementing government tax or economic incentive
programs relating to property or assets used in, and/or permitted public costs
in connection with the business of any Credit Party relating to Permitted
Government Revenue Bond Indebtedness to the extent the Company or a Subsidiary
is the holder thereof; (vi) the acquisition of all or any substantial portion of
the assets, Capital Stock or other ownership interests of another Person or
business segment and such Person or Consolidated Party making the acquisition
becomes a Credit Party within the time periods set forth in paragraph 5L;
provided, that (a) no Default exists or would result therefrom and (b) the
Credit Parties are in compliance with the financial covenants in paragraph 5K
after giving effect to such Investment on a pro forma basis and (vii)
investments of a nature not contemplated in the foregoing clauses in an amount
at any time outstanding not to exceed $250,000,000 in the aggregate during the
term of this Agreement (including any goodwill associated herewith); provided,
that (a) no Default exists or would result therefrom and (b) the Credit Parties
are in compliance with the financial covenants in paragraph 5K after giving
effect to such Investment on a pro forma basis.
“Permitted Liens” means:
(i)Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);
(ii)statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established (and as to which the Property subject to any such Lien is not yet
subject to foreclosure, sale or loss on account thereof);
(iii)Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by any Consolidated Party in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, performance and





--------------------------------------------------------------------------------





return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);
(iv)Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;
(i)easements, rights-of-way, restrictions (including zoning restrictions), minor
defects or irregularities in title and other similar charges or encumbrances
not, in any material respect, impairing the use of the encumbered Property for
its intended purposes;
(ii)Liens on Property securing purchase money Indebtedness (including Capital
Leases) hereafter incurred to finance the purchase of fixed assets provided that
(a) the total of all such Indebtedness of the Consolidated Parties secured by
such Liens shall not exceed an aggregate principal amount of $50,000,000 at any
one time outstanding and (b) any such Lien attaches to such Property
concurrently with or within 90 days after the acquisition thereof;
(iii)leases or subleases granted to others not interfering in any material
respect with the business of any Consolidated Party;
(iv)any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, operating leases permitted by this
Agreement;
(v)normal and customary rights of setoff or other liens upon deposits of cash in
favor of banks or other depository institutions or credit or debit card or check
processors or other similar processors, in each case, in connection with the
provision of such services;
(vi)Liens of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(vii)Liens in connection with Sale and Leaseback Transactions permitted by
paragraph 6M and Liens in connection with earnest money deposits for
acquisitions not prohibited hereunder;
(viii)Liens in favor of customers and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(ix)Liens on assets of any Person at the time such Person becomes a Subsidiary;
provided (A) that such Liens are not created in contemplation of such Person
becoming a Subsidiary and (B) such Liens are of the type described in clause
(vi) above;
(x)Liens on inventory held by any Consolidated Party under consignment or scan
back arrangements entered into in the ordinary course of business;
(xi)Liens on any inventory of any Consolidated Party in favor of a vendor of
such inventory, arising in the normal course of business upon its sale to such
Consolidated Party;
(xii) (A) Liens securing the Credit Party Obligations, (B) Liens securing the
“Credit Party Obligations” (as defined in the Existing Credit Agreement as in
effect on the date of this Agreement), or such equivalent term in each other
Material Credit Facility otherwise in effect, but in each case only to the
extent that the Credit Party Obligations are concurrently secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form, including, without limitation,
an intercreditor agreement and opinions of counsel to the Company and/or any
such Subsidiary, as the case may be, from counsel that is reasonably acceptable
to the Required Holders, and (C) Liens securing cash collateral posted to secure
the obligations of any “Defaulting Lender” (as defined in the Existing Credit
Agreement as in effect on the date of this Agreement), or such equivalent term
in the Principal Credit Facility otherwise in effect, to fund “Participation
Interests” (as defined in the Existing Credit Agreement as in effect on the date
of this Agreement) under the Existing Credit Agreement, or such equivalent term
in the Principal Credit Facility otherwise in effect;





--------------------------------------------------------------------------------





(i)Liens existing as of the date of this Agreement and set forth on Schedule
10B; provided that no such Lien shall at any time be extended to or cover any
Property other than the Property subject thereto on the date of this Agreement;
(ii)Liens related to Permitted Government Revenue Bond Indebtedness; provided,
that the Company or a Subsidiary of the Company is the holder of such Permitted
Government Revenue Bond Indebtedness; and
(iii)other Liens not described above, provided that the aggregate principal
amount of obligations secured by such Liens plus the aggregate principal amount
of unsecured Indebtedness of Subsidiaries of the Company outstanding pursuant to
paragraph 6A(vi) does not exceed 15% of Consolidated Tangible Assets; provided,
further, that notwithstanding the foregoing, the Company shall not, and shall
not permit any of its Subsidiaries to, secure any Indebtedness outstanding under
or pursuant to any Material Credit Facility pursuant to paragraph 6A(vi) unless
and until the Notes (and any guaranty delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including, without limitation, an intercreditor agreement and opinions of
counsel to the Company and/or any such Subsidiary, as the case may be, from
counsel that is reasonably acceptable to the Required Holders.


“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, business trust, association, trust or other
enterprise (whether or not incorporated) or any Governmental Authority.


“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Consolidated Party or
any ERISA Affiliate is (or, if such plan were terminated at such time, would
under Section 4069 of ERISA be deemed to be) an “employer” within the meaning of
Section 3(5) of ERISA.


“Principal Credit Facility” means the Existing Credit Agreement, or to the
extent the Existing Credit Agreement has terminated, the principal Credit
Facility (as defined in the definition of Material Credit Facility) of the
Company and its Subsidiaries in effect from time to time.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Proposed Prepayment Date” shall have the meaning specified in paragraph
4G(iii).


“Prudential” shall mean PGIM, Inc.


“Prudential Affiliate” shall mean (a) any corporation or other entity
controlling, controlled by, or under common control with, Prudential, or (b) any
managed account or investment fund which is managed by Prudential or a
Prudential Affiliate described in clause (a) of this definition. For purposes of
this definition, the terms “control”, “controlling” and “controlled” shall mean
the ownership, directly or through subsidiaries, of a majority of a
corporation’s or other entity’s voting stock or equivalent voting securities or
interests.


“Purchasers” shall mean the Series A Purchasers and their respective successors
and assigns with respect to the Series A Notes and, with respect to any Accepted
Notes, the Prudential Affiliate(s), and their respective successors and assigns,
which are purchasing such Accepted Notes.


“QPAM Exemption” shall have the meaning set forth in paragraph 9B.





--------------------------------------------------------------------------------







“Regulation T, U, or X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.


“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles) of any Materials of Environmental Concern.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.
“Request for Purchase” shall have the meaning specified in paragraph 2B(3).


“Required Holder(s)” shall mean the holder or holders of more than fifty percent
(50%) of the aggregate principal amount of the Notes or of a Series of Notes, as
the context may require, from time to time outstanding.


“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or to which any of its material property is subject.
“Rescheduled Closing Day” shall have the meaning specified in paragraph 2B(7).


“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer, treasurer or assistant treasurer of the
Company or any other officer of the Company involved principally in its
financial administration or its controllership function.


“Restricted Payment” means (i) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Consolidated Party, now or hereafter outstanding (including without
limitation any payment in connection with any merger or consolidation involving
any Consolidated Party), or to the direct or indirect holders of any shares of
any class of Capital Stock of any Consolidated Party, now or hereafter
outstanding, in their capacity as such (other than dividends or distributions
payable in the same class of Capital Stock of the applicable Person or to any
Credit Party (directly or indirectly through Subsidiaries)), (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of any Consolidated Party, now or hereafter outstanding and (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill, Inc., or any successor or assignee of the business of such division in the
business of rating securities.
“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capital Lease, of any Property (whether real, personal or mixed), whether now
owned or hereafter acquired (a) which such Consolidated Party has sold or
transferred (or is





--------------------------------------------------------------------------------





to sell or transfer) to a Person which is not a Consolidated Party or (b) which
such Consolidated Party intends to use for substantially the same purpose as any
other Property which has been sold or transferred (or is to be sold or
transferred) by such Consolidated Party to another Person which is not a
Consolidated Party in connection with such lease.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“Securities Act” shall mean the Securities Act of 1933, as amended.


“Series” shall have the meaning specified in paragraph 1B.


“Series A Closing Day” shall have the meaning specified in paragraph 2A.


“Series A Note(s)” shall have the meaning specified in paragraph 1A.


“Series A Purchasers” shall have the meaning specified in paragraph 2A.


“Significant Holder” means (i) Prudential, so long as Prudential and all
Prudential Affiliates, collectively, shall hold (or be committed under this
Agreement to purchase) at least 10% of the aggregate principal amount of the
Notes, or (ii) any other holder that, together with its Affiliates shall hold
(or be committed under this Agreement to purchase) at least 20% of the aggregate
principal amount of the Notes from time to time outstanding (provided that only
one holder may visit and inspect properties on behalf of the holder and its
Affiliates).


“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (i) such Person is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (ii) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in their ordinary course, (iii) such Person is not engaged in a business
or a transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or is to engage, (iv) the fair value of the Property of
such Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (v) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents





--------------------------------------------------------------------------------





the amount that can reasonably be expected to become an actual or matured
liability.


“Structuring Fee” shall have the meaning specified in paragraph 2B(8)(i).


“Subsidiary” means, as to any Person at any time, (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at such time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at such time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity of which such Person directly or indirectly through Subsidiaries
owns at such time more than 50% of the Capital Stock. Notwithstanding the
foregoing, (i) Del’s Farm Supply Canada Co., a Nova Scotia corporation, shall
not constitute a Subsidiary of the Company for purposes of the Note Documents so
long as its assets are less than $1,500,000 and its annual net income is less
than $150,000 and (ii) Tractor Supply GC Trust, a Maryland business trust, shall
not constitute a Subsidiary of the Company for purposes of the Note Documents so
long as it engages in no material business other than the administration of the
Company’s retail gift card program.


“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease.
“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased by any Purchaser under this Agreement.


“United States” means the United States of America.
“Updated Schedules” shall have the meaning specified in Exhibit C of this
Agreement.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


“U.S. Economic Sanctions” is defined in paragraph 8X(a).


“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.
    
“Wholly Owned Subsidiary” of any Person means any Subsidiary 100% of whose
Voting Stock or other equity interest is at the time owned by such Person
directly or indirectly through other Wholly Owned Subsidiaries.
10C.    Accounting Principles, Terms and Determinations10C.    Accounting
Principles, Terms and Determinations. All references in this Agreement to “GAAP”
shall mean generally accepted accounting principles, as in effect in the United
States at the time of application thereof. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements





--------------------------------------------------------------------------------





and certificates and reports as to financial matters required to be delivered to
the Lenders hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis. All calculations made for the purposes of determining
compliance with this Credit Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with the most recent annual or quarterly financial statements delivered pursuant
to paragraph 5A (or, prior to the delivery of the first financial statements
pursuant to paragraph 5A, consistent with the financial statements as at
December 31, 2016). In the event that any Accounting Change (as defined below)
shall occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then the Company and
the Required Holders agree to enter into good faith negotiations in order to
amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Company’s financial condition shall be the same after such Accounting Changes as
if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Company and the Required
Holders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in GAAP required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the Securities and Exchange Commission.
Notwithstanding the foregoing, for purposes of determining compliance with all
covenants and defaults contained in this Agreement, any election by the Company
to measure an item of Indebtedness using fair value (as permitted by the
Accounting Standards Codification Section 825-10 or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.


11.    MISCELLANEOUS.


11A.    Note Payments. So long as any Purchaser shall hold any Note, the Company
will make payments of principal of, interest on, and any Make Whole Amount
payable with respect to, such Note, which comply with the terms of this
Agreement, by wire transfer of immediately available funds for credit (not later
than 11:00 a.m., New York City time, on the date due) to (i) the account or
accounts of such Purchaser specified in the Purchaser Schedule attached hereto
in the case of any Series A Note, (ii) the account or accounts of such Purchaser
specified in the Confirmation of Acceptance with respect to such Note in the
case of any Shelf Note or (iii) such other account or accounts in the United
States as such Purchaser may from time to time designate in writing,
notwithstanding any contrary provision herein or in any Note with respect to the
place of payment. Each Purchaser agrees that, before disposing of any Note, it
will make a notation thereon (or on a schedule attached thereto) of all
principal payments previously made thereon and of the date to which interest
thereon has been paid. The Company agrees to afford the benefits of this
paragraph 11A to any Transferee which shall have made the same agreement as the
Purchasers have made in this paragraph 11A. No holder shall be required to
present or surrender any Note or make any notation thereon, except as set forth
in this paragraph 11A, and except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, the applicable holder shall surrender such Note for cancellation,
reasonably promptly after any such request, to the Company at its principal
executive office.


11B.    Expenses; Indemnification. Whether or not the transactions contemplated
hereby shall be consummated, the Company shall pay, and save Prudential, each
Purchaser and any Transferee harmless against liability for the payment of, all
out-of-pocket expenses arising in connection with such transactions, including
(i) (A) all stamp and documentary taxes and similar charges, (B) costs of
obtaining a private placement number for the Notes and (C) fees and expenses of
brokers, agents, dealers, investment banks or other intermediaries or placement
agents, in each case as a result of the execution and delivery of this Agreement
or the issuance of the Notes; (ii) reasonable document production and
duplication charges





--------------------------------------------------------------------------------





and the reasonable fees and expenses of any special counsel engaged by such
Purchaser or such Transferee, but limited to those reasonable fees and expenses
of (1) one primary counsel, (2) to the extent reasonably requested by the
Required Holders, one local counsel in each relevant jurisdiction and one
regulatory counsel and (3) in the case of any actual or potential conflict of
interest, one additional external counsel (and, if necessary, one additional
local counsel in each relevant jurisdiction and one regulatory counsel for each
group of similarly situated affected Persons), in connection with (A) this
Agreement and the transactions contemplated hereby and (B) any subsequent
proposed waiver, amendment or modification of, or proposed consent under, this
Agreement, whether or not such the proposed action shall be effected or granted;
(iii) the costs and expenses, including attorneys' and financial advisory fees,
incurred by such Purchaser or such Transferee in enforcing (or determining
whether or how to enforce) any rights under this Agreement or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement or the transactions contemplated
hereby or by reason of such Purchaser's or such Transferee's having acquired any
Note, including without limitation costs and expenses incurred in any workout,
restructuring or renegotiation proceeding or bankruptcy case; and (iv) any
judgment, liability, claim, order, decree, cost, fee, expense, action or
obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company.


The Company will promptly pay or reimburse each Purchaser or holder of a Note
(upon demand, in accordance with each such Purchaser's or holder's written
instructions) for all fees and costs paid or payable by such Purchaser or holder
to the SVO in connection with the initial filing of this Agreement and all
related documents and financial information, and all subsequent annual and
interim filings of documents and financial information related to this
Agreement, with the SVO or any successor organization acceding to the authority
thereof.


The Company shall indemnify each holder of the Notes and each of its Related
Parties (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, the Notes, the other Note Documents, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or under the Notes,
the other Note Documents, or the consummation of the transactions contemplated
hereby or thereby, (ii) any Notes or the use of the proceeds thereof, or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any of the
Company’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence or willful misconduct of such Indemnitee, (y) a claim
brought by the Company or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Note Document or (z) a material breach by such Indemnitee of its
obligations under the Note Documents (or any employee of, or any other Person
that is controlled by, such Indemnitee).
The obligations of the Company under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.
11C.    Consent to Amendments. This Agreement may be amended, and the Company
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, if the Company shall obtain the written consent
to such amendment, action or omission to act, of the Required





--------------------------------------------------------------------------------





Holder(s) of the Notes of each Series except that, (i) with the written consent
of the holders of all Notes of a particular Series, at the time outstanding (and
not without such written consents), the Notes of such Series may be amended or
the provisions thereof waived to postpone the maturity thereof, to reduce the
principal thereof, or to reduce the rate, or change the method of computation or
time of payment of interest on or any Make Whole Amount payable with respect to
the Notes of such Series, or affect the time, amount or allocation of any
prepayment, (ii) without the written consent of the holder or holders of all
Notes at the time outstanding, no amendment to or waiver of the provisions of
this Agreement shall change or affect the provisions of paragraph 7A or this
paragraph 11C insofar as such provisions relate to proportions of the principal
amount of the Notes of any Series, or the rights of any individual holder of
Notes, required with respect to any declaration of Notes to be due and payable
or with respect to any consent, amendment, waiver or declaration, (iii) with the
written consent of Prudential (and not without the written consent of
Prudential) the provisions of paragraph 2B may be amended or waived (except
insofar as any such amendment or waiver would affect any rights or obligations
with respect to the purchase and sale of Notes which shall have become Accepted
Notes prior to such amendment or waiver), and (iv) with the written consent of
all of the Purchasers which shall have become obligated to purchase Accepted
Notes of any Series (and not without the written consent of all such
Purchasers), any of the provisions of paragraphs 2B and 3 may be amended or
waived insofar as such amendment or waiver would affect only rights or
obligations with respect to the purchase and sale of the Accepted Notes of such
Series or the terms and provisions of such Accepted Notes. Each holder of any
Note at the time or thereafter outstanding shall be bound by any consent
authorized by this paragraph 11C, whether or not such Note shall have been
marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein and in the Notes, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.


11D.    Form, Registration, Transfer and Exchange of Notes; Lost Notes. The
Notes are issuable as registered notes without coupons in denominations of at
least $100,000, except as may be necessary to (i) reflect any principal amount
not evenly divisible by $100,000 or (ii) enable the registration of transfer by
a holder of its entire holding of Notes. The Company shall keep at its principal
office a register in which the Company shall provide for the registration of
Notes and of transfers of Notes. Upon surrender for registration of transfer of
any Note at the principal office of the Company, the Company shall, at its
expense and within five Business Days of receipt of such Notes, execute and
deliver one or more new Notes of like tenor and of a like aggregate principal
amount, registered in the name of such transferee or transferees. At the option
of the holder of any Note, such Note may be exchanged for other Notes of like
tenor and of any authorized denominations, of a like aggregate principal amount,
upon surrender of the Note to be exchanged at the principal office of the
Company. Whenever any Notes are so surrendered for exchange, the Company shall,
at its expense and within five Business Days of receipt of such Notes, execute
and deliver the Notes which the holder making the exchange is entitled to
receive. Each installment of principal payable on each installment date upon
each new Note issued upon any such transfer or exchange shall be in the same
proportion to the unpaid principal amount of such new Note as the installment of
principal payable on such date on the Note surrendered for registration of
transfer or exchange bore to the unpaid principal amount of such Note. No
reference need be made in any such new Note to any installment or installments
of principal previously due and paid upon the Note surrendered for registration
of transfer or exchange. Every Note surrendered for registration of transfer or
exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer duly executed, by the holder of such Note or such holder's attorney
duly authorized in writing. Any Note or Notes issued in exchange for any Note or
upon transfer thereof shall carry the rights to unpaid interest and interest to
accrue which were carried by the Note so exchanged or transferred, so that
neither gain nor loss of interest shall result from any such transfer or
exchange. Upon receipt of written notice from the holder of any Note of the
loss, theft, destruction or mutilation of such Note and, in the case of any such





--------------------------------------------------------------------------------





loss, theft or destruction, upon receipt of such holder's unsecured indemnity
agreement, or in the case of any such mutilation upon surrender and cancellation
of such Note, the Company will make and deliver a new Note, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Note. The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses which have been
given to the Company of all registered holders of Notes.


11E.    Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of, interest on, and any Make Whole Amount
payable with respect to, such Note and for all other purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to the preceding sentence, the holder of any
Note may from time to time grant participations in all or any part of such Note
to any Person on such terms and conditions as may be determined by such holder
in its sole and absolute discretion.


11F.    Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note (but
effective only as of the date made or deemed made pursuant to this Agreement),
and may be relied upon by any Transferee, regardless of any investigation made
at any time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter.


11G.    Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.


11H.    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not (i) avoid the occurrence of an Event of Default or Default if such
action is taken or such condition exists or (ii) in any way prejudice an attempt
by the holders to prohibit (through equitable action or otherwise) the taking of
any action by the Company or a Subsidiary which would result in an Event of
Default or Default.


11I. Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) or electronic
mail and (i) if to any Purchaser, addressed as specified for such communications
in the Purchaser Schedule attached hereto (in the case of the Series A Notes) or
the Purchaser Schedule attached to the applicable Confirmation of Acceptance (in
the case of any Shelf Notes) or at such other address as any such Purchaser
shall have specified to the Company in writing, (ii) if to any other holder of
any Note, addressed to it at such address as it shall have specified in writing
to the Company or, if any such other holder shall not have so specified an
address, then addressed to such holder in care of the last holder of such Note
which shall have so specified an address to the Company and (iii) if to the
Company, addressed to it at 5401 Virginia Way Brentwood, Tennessee 37027,
Attention: John Josten or via electronic delivery to jjosten@tractorsupply.com,
or such other address or email address as the Company shall have specified to
the holders of the Note in writing. Any communication pursuant to paragraph 2
shall





--------------------------------------------------------------------------------





be made by the method specified for such communication in paragraph 2, and shall
be effective to create any rights or obligations under this Agreement only if,
in the case of a telephone communication, an Authorized Officer of the party
conveying the information and of the party receiving the information are parties
to the telephone call, and in the case of a telecopier communication, the
communication is signed by an Authorized Officer of the party conveying the
information, addressed to the attention of an Authorized Officer of the party
receiving the information, and in fact received at the telecopier terminal the
number of which is listed for the party receiving the communication in the
Information Schedule or at such other telecopier terminal as the party receiving
the information shall have specified in writing to the party sending such
information.


11J.    Payments Due on Non-Business Days. Anything in this Agreement or the
Notes to the contrary notwithstanding, any payment of principal of or interest
on, or Make Whole Amount payable with respect to, any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; provided that if the maturity date
of any Note is a date other than a Business Day, then and in such event payment
shall be made on the next succeeding Business Day, but shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.


11K.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


11L.    Descriptive Headings. The descriptive headings of the several paragraphs
of this Agreement are inserted for convenience only and do not constitute a part
of this Agreement.


11M.    Satisfaction Requirement. If any agreement, certificate or other
writing, or any action taken or to be taken, is by the terms of this Agreement
required to be satisfactory to any Purchaser, to any holder of Notes or to the
Required Holder(s), the determination of such satisfaction unless otherwise
provided shall be made by such Purchaser, such holder or the Required Holder(s),
as the case may be, in the sole and exclusive judgment (exercised in good faith)
of the Person or Persons making such determination.


11N.    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK IN ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.


11O.    Consent to Jurisdiction; Waiver or Immunities. The Company hereby
irrevocably submits to the jurisdiction of any New York state or Federal court
sitting in New York in any action or proceeding arising out of or relating to
this Agreement, and the Company hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in New York
state or Federal court. The Company hereby irrevocably waives, to the fullest
extent it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The Company agrees and irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing, by registered or certified U.S. mail, or by any other means or
mail that requires a signed receipt, of copies of such process to the address
set forth in paragraph 11I. The Company agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the





--------------------------------------------------------------------------------





judgment or in any other manner provided by law. Nothing in this paragraph 11O
shall affect the right of any holder of the Notes to serve legal process in any
other manner permitted by law or affect the right of any holder of the Notes to
bring any action or proceeding against the Company or its property in the courts
of any other jurisdiction. To the extent that the Company has or hereafter may
acquire immunity from jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, the Company hereby irrevocably waives such immunity in respect of its
obligations under this agreement.


11P.    Waiver of Jury Trial. The Company and the holders of the Notes agree to
waive their respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement, the Notes, or any dealings between
them relating to the subject matter of this transaction and the lender/borrower
relationship that is being established. The scope of this waiver is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including without
limitation, contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims. The holders of the Notes and the Company each
acknowledge that this waiver is a material inducement to enter into this
business relationship, that each has already relied on the waiver in entering
into this Agreement, and that each will continue to rely on the waiver in their
related future dealings. The holders of the Notes and the Company further
warrant and represent that each has reviewed this waiver with its legal counsel,
and that each knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.


11Q.    Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of Prudential and the Purchasers under this
Agreement are several obligations. No failure by Prudential or any Purchaser to
perform its obligations under this Agreement shall relieve any other Purchaser
or the Company of any of its obligations hereunder, and neither Prudential nor
any Purchaser shall be responsible for the obligations of, or any action taken
or omitted by, any other such Person hereunder.


11R.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


11S.    Binding Agreement. When this Agreement is executed and delivered by the
Company, Prudential and the Series A Purchasers, it shall become a binding
agreement among such parties. This Agreement shall also inure to the benefit of
each Purchaser which shall have executed and delivered a Confirmation of
Acceptance, and each such Purchaser shall be bound by this Agreement to the
extent provided in such Confirmation of Acceptance.


11T.    Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether the action in question is
taken directly or indirectly by such Person.


11U.    Transaction References. The Company agrees that Prudential Capital Group
may (a) refer to its role in establishing the Facility, as well as the identity
of the Company and the aggregate principal amount and issue date of the Series A
Notes, the maximum aggregate principal amount of the Shelf Notes and the date on
which the Facility was established, on its internet site or in marketing
materials, press releases, published “tombstone” announcements or any other
print or electronic medium and (b) display the Company’s corporate logo in
conjunction with any such reference, provided that the Company has consented in
writing to such use or display, such consent not to be unreasonably withheld or
delayed.





--------------------------------------------------------------------------------





11V.    Confidential Information. For the purposes of this paragraph 11V,
“Confidential Information” means information delivered to any Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser as being confidential information of the Company
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf, (c)
otherwise becomes known to such Purchaser other than through disclosure by the
Company or any Subsidiary or (d) constitutes financial statements delivered to
such Purchaser under paragraph 5A that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this paragraph 11V, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this paragraph 11V), (v) any Person from which it
offers to purchase any security of the Company (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by
this paragraph 11V), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any
Guaranty. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this paragraph
11V as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
this paragraph 11V. In the event that as a condition to receiving access to any
confidential information or other information relating to the Company or its
Subsidiaries in connection with this Agreement, any Purchaser or holder of a
Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this paragraph 11V, this paragraph 11V shall govern and
supersede any such other confidentiality undertaking.


Please sign the form of acceptance on the enclosed counterpart of this Agreement
and return the same to the Company, whereupon this Agreement shall become a
binding agreement between the Company and each Purchaser.
 
[Signature page follows]













--------------------------------------------------------------------------------







Very truly yours,


Tractor Supply Company


By:
Name:
Title:

























































































--------------------------------------------------------------------------------





The foregoing Agreement is
hereby accepted as of the
date first above written.


PGIM, INC.


By:
    Vice President
FARMERS INSURANCE EXCHANGE


By: Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
(as its General Partner)




By:___________________________________
    Vice President
MID CENTURY INSURANCE COMPANY


By: Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
(as its General Partner)




By:___________________________________
    Vice President
PENSIONSKASSE DES BUNDES PUBLICA


By: PGIM LIMITED, as Investment Manager,


By: Pricoa Capital Group Limited,
as Sub- Advisor




By:___________________________________
Director
PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION


By: PGIM, Inc., as investment manager


By:___________________________________
Vice President
THE GIBRALTAR LIFE INSURANCE CO., LTD.


By: Prudential Investment Management Japan
Co., Ltd., as Investment Manager


By: PGIM, Inc., as Sub-Adviser





--------------------------------------------------------------------------------









By:___________________________________
Vice President
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:___________________________________
Vice President
WILLIAM PENN LIFE INSURANCE COMPANY OF NEW YORK


By: Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
(as its General Partner)




By:___________________________________
Vice President
ZURICH AMERICAN INSURANCE COMPANY


By: Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
(as its General Partner)




By:___________________________________
Vice President















































--------------------------------------------------------------------------------





[FORM OF PURCHASER SCHEDULE]



















































































































































--------------------------------------------------------------------------------





EXHIBIT A-1




FORM OF SERIES A NOTE


TRACTOR SUPPLY COMPANY


3.70% SENIOR NOTE, SERIES A, DUE August 14, 2029




No. RA-[__]    PPN 892356 A*7


ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:         August 14, 2017
INTEREST RATE:             3.70%
INTEREST PAYMENT DATES:
August 13 and February 14 of each year, commencing February 14, 2018

FINAL MATURITY DATE:         August 14, 2029




For Value Received, the undersigned, TRACTOR SUPPLY COMPANY (the “Company”), a
corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [____________], or registered assigns, the principal
sum of [_____________________] Dollars on the Final Maturity Date specified
above (or so much thereof as shall not have been prepaid), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the Interest Rate per annum specified above if no Event
of Default has occurred and is continuing, payable on each Interest Payment Date
specified above and on the Final Maturity Date specified above, commencing with
the Interest Payment Date next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) on the unpaid balance hereof
at the Default Rate (as defined in the Note Purchase Agreement referred to
below) if an Event of Default has occurred and is continuing, and to the extent
permitted by law on any overdue payment of interest and any Make Whole Amount
(as defined in the Note Purchase Agreement referred to below), payable at the
Default Rate on each Interest Payment Date as aforesaid (or, at the option of
the registered holder hereof, on demand).


Payments of principal of, interest on and any Make Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at such
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.


This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to
the Note Purchase and Private Shelf Agreement, dated as of August 14, 2017 (as
from time to time amended, the “Note Purchase Agreement”), among the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.


This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is





--------------------------------------------------------------------------------





registered as the owner hereof for the purpose of receiving payment and for all
other purposes, and the Company will not be affected by any notice to the
contrary.


This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.


If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make Whole Amount) and with the effect provided in the
Note Purchase Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF SUCH STATE IN
ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.




TRACTOR SUPPLY COMPANY


By:                 
Its:                 

































































--------------------------------------------------------------------------------





EXHIBIT A-2
 
FORM OF SHELF NOTE


TRACTOR SUPPLY COMPANY


[____]% Senior Note, Series ___, Due [__________, ____]


No. [_____]    
PPN[______________]
ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:
INTEREST RATE:
INTEREST PAYMENT DATES:
FINAL MATURITY DATE:
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:


For Value Received, the undersigned, TRACTOR SUPPLY COMPANY (the “Company”), a
corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [____________], or registered assigns, the principal
sum of [_____________________] Dollars [on the Final Maturity Date specified
above (or so much thereof as shall not have been prepaid),] [, payable on the
Principal Prepayment Dates and in the amounts specified above, and on the Final
Maturity Date specified above in an amount equal to the unpaid balance of the
principal hereof,] with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the Interest Rate per
annum specified above if no Event of Default has occurred and is continuing,
payable on each Interest Payment Date specified above and on the Final Maturity
Date specified above, commencing with the Interest Payment Date next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) on the unpaid balance hereof at the Default Rate (as defined in the Note
Purchase Agreement referred to below) if an Event of Default has occurred and is
continuing, and to the extent permitted by law on any overdue payment of
interest and any Make Whole Amount (as defined in the Note Purchase Agreement
referred to below), payable at the Default Rate on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand).


Payments of principal of, interest on and any Make Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at such
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.


This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to
the Note Purchase and Private Shelf Agreement, dated as of August 14, 2017 (as
from time to time amended, the “Note Purchase Agreement”), among the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.


This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is





--------------------------------------------------------------------------------





registered as the owner hereof for the purpose of receiving payment and for all
other purposes, and the Company will not be affected by any notice to the
contrary.


The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.


If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make Whole Amount) and with the effect provided in the
Note Purchase Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF SUCH STATE IN
ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.


TRACTOR SUPPLY COMPANY


By:______________________________
Name:
Title:





























































--------------------------------------------------------------------------------





EXHIBIT B




FORM OF FUNDS DELIVERY INSTRUCTION




[Company’s Letterhead]






[List Purchasers]
c/o Prudential Capital Group
1170 Peachtree St., NE
Atlanta, GA 30309


Re: Funds Delivery Instruction/Series A Notes


Ladies and Gentlemen:


As contemplated by paragraph 2 of the Note Purchase and Private Shelf Agreement,
dated as of August 14, 2017, among the undersigned, PGIM, Inc., certain of its
affiliates and you, the undersigned hereby instructs you to deliver, on the
Series A Closing Day, the proceeds of the Series A Notes in the manner required
by paragraph 2 to the undersigned’s account identified below:


Account Name:
Account No:
Bank:
Bank City & State:
Bank ABA No:
Reference:
Name and
Phone Number of
Contact at Bank
to pre-clear wires:


This instruction has been executed and delivered by an authorized representative
of the undersigned.


Very truly yours,


TRACTOR SUPPLY COMPANY




By:___________________________
Title:



















--------------------------------------------------------------------------------





EXHIBIT C
 
FORM OF REQUEST FOR PURCHASE


TRACTOR SUPPLY COMPANY


Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of August 14, 2017, between Tractor Supply Company (the
“Company”), on the one hand, and PGIM, Inc. (“Prudential”) and each Prudential
Affiliate which becomes party thereto, on the other hand. Capitalized terms used
and not otherwise defined herein shall have the respective meanings specified in
the Agreement.


Pursuant to paragraph 2B(3) of the Agreement, the Company hereby makes the
following Request for Purchase:


1.    Aggregate principal amount of
the Shelf Notes covered hereby
(the “Notes”) ................... $_________ Minimum principal amount of
$25,000,000.




2.    Individual specifications of the Notes:






Principal
Amount


Final
Maturity
Date
Principal
Prepayment
Dates and
Amounts


Interest
Payment
Period
 
 
 
 
 
 
 
[___] in arrears





3.    Use of proceeds of the Notes:




4.    Proposed day for the closing of the purchase and sale of the Notes:


5.    The purchase price of the Notes is to be trans-ferred to:


Name and Address
and ABA Routing        Number of
Number of Bank         Account










6.    To the extent not expressly relating to an earlier date, the Schedules to
the Agreement to be updated in connection with the issuance of the Notes are
restated in full, in the form attached hereto (the “Updated Schedules”), and
marked to show changes from the existing corresponding Schedules to the Credit
Agreement.







--------------------------------------------------------------------------------





7.    The Company certifies that (a) the representations and warranties
contained in paragraph 8 of the Agreement are true on and as of the date of this
Request for Purchase (except for those which expressly relate to an earlier
date, in which case such representations and warranties shall have been true on
and as of such earlier date) after giving effect to any Updated Schedules and
(b) that there exists on the date of this Request for Purchase no Event of
Default or Default. Each Guarantor certifies that the representations and
warranties contained in Section 5 of the Guaranty are true on and as of the date
of this Request for Purchase (except for those which expressly relate to an
earlier date, in which case such representations and warranties shall have been
true on and as of such earlier date) after giving effect to any Updated
Schedules.








Dated:


TRACTOR SUPPLY COMPANY




By:______________________________
Title:















































































--------------------------------------------------------------------------------





EXHIBIT D
 
FORM OF CONFIRMATION OF ACCEPTANCE


Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of August 14, 2017, between Tractor Supply Company (the
“Company”), on the one hand, and PGIM, Inc. (“Prudential”) and each Prudential
Affiliate which becomes party thereto, on the other hand. Capitalized terms used
and not otherwise defined herein shall have the respective meanings specified in
the Agreement.


Prudential or the Prudential Affiliate which is named below as a Purchaser of
Notes hereby confirms the representations as to such Notes set forth in
paragraph 9 of the Agreement, and agrees to be bound by the provisions of
paragraphs 2B(5) and 2B(7) of the Agreement relating to the purchase and sale of
such Notes and by the provisions of the second sentence of paragraph 11A of the
Agreement.


Pursuant to paragraph 2B(5) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:


I.    Accepted Notes: Aggregate principal amount $__________________


(A)    (a) Name of Purchaser:
    (b) Principal amount:
    (c) Final maturity date:
    (d) Principal prepayment dates and amounts:
    (e) Interest rate:
    (f) Interest payment period:        [_______] in arrears
         (g) Payment and notice instructions: As set forth on attached
Purchaser Schedule


(B)    (a) Name of Purchaser:
    (b) Principal amount:
    (c) Final maturity date:
    (d) Principal prepayment dates and amounts:
    (e) Interest rate:
    (f) Interest payment period:        [_______] in arrears
         (g) Payment and notice instructions: As set forth on attached
Purchaser Schedule


[(C), (D)..... same information as above.]






II.    Closing Day:





















--------------------------------------------------------------------------------





Dated:
[PGIM, INC.]




By ______________________________
Vice President




[PRUDENTIAL AFFILIATE]




By ______________________________
Vice President
                        
Acknowledged and Agreed:


TRACTOR SUPPLY COMPANY


By:______________________________
Name: ______________________________
Title: _____________________________

































































--------------------------------------------------------------------------------





EXHIBIT E




[FORM OF OPINION OF COMPANY'S COUNSEL]




[Letterhead of ________________]


[_________ __, ____]




[Names and addresses
of Purchasers]


Ladies and Gentlemen:


We have acted as counsel for Tractor Supply Company (the “Company”) and counsel
to Guarantors as well in connection with the Note Purchase and Private Shelf
Agreement, dated as of August 14, 2017, among the Company, the Guarantors and
you (the “Note Agreement”), pursuant to which the Company has issued to you
today its ____% Senior Notes due _____________, ____ in the aggregate principal
amount of $___________. Capitalized terms used and not otherwise defined herein
shall have the respective meanings specified in the Note Agreement. This letter
is being delivered to you in satisfaction of the condition set forth in
paragraph 3A(ii) of the Note Agreement and with the understanding that you are
purchasing the Notes in reliance on the opinions expressed herein.


In this connection, we have examined such certificates of public officials,
certificates of officers of each of the Company and the Guarantors and copies
certified to our satisfaction of corporate documents and records of each of the
Company and the Guarantors and of other papers, and have made such other
investigations, as we have deemed relevant and necessary as a basis for our
opinion hereinafter set forth. We have relied upon such certificates of public
officials and of officers of each of the Company and the Guarantors with respect
to the accuracy of material factual matters contained therein which were not
independently established. With respect to the opinion expressed in paragraph 3
below, we have also relied upon the representation made by each of you in
paragraph 9A of the Note Agreement.


Based on the foregoing and upon such investigation as we have deemed necessary,
it is our opinion that:


1.    The Company is a corporation duly organized and validly existing in good
standing under the laws of the State of Delaware. The Company and its
Subsidiaries have the corporate power to carry on their respective businesses as
now being conducted. The Company has the corporate power to enter into the
Agreement and perform its obligations under the Agreement and the Notes.




2.    The Note Agreement, the Guaranty and the Notes have been duly authorized
by all requisite corporate action and duly executed and delivered by authorized
officers of each of the Company and the Guarantors, and are valid obligations of
each of the Company and the Guarantors, legally binding upon and enforceable
against each of the Company and the Guarantors in accordance with their
respective terms, except as such enforceability may be limited by (a)
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors' rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).







--------------------------------------------------------------------------------





3.    It is not necessary in connection with the offering, issuance, sale and
delivery of the Notes under the circumstances contemplated by the Note Agreement
to register the Notes under the Securities Act or to qualify an indenture in
respect of the Notes under the Trust Indenture Act of 1939, as amended.


4.    The extension, arranging and obtaining of the credit represented by the
Notes do not result in any violation of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.


5.    The execution and delivery of the Note Agreement, Guaranty and the Notes,
the offering, issuance and sale of the Notes and fulfillment of and compliance
with the respective provisions of the Note Agreement, Guaranty and the Notes do
not conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under, or result in any violation of, or result in
the creation of any Lien upon any of the properties or assets of the Company,
Guarantors or any of their respective Subsidiaries pursuant to, or require any
authorization, consent, approval, exemption or other action by or notice to or
filing with any court, administrative or governmental body or other Person
(other than routine filings after the date hereof with the Securities and
Exchange Commission and/or state Blue Sky authorities) pursuant to, the charter
or by-laws of the Company, Guarantors or any of their respective Subsidiaries,
any applicable law (including any securities or Blue Sky law), statute, rule or
regulation or (insofar as is known to us after having made due inquiry with
respect thereto) any agreement, instrument, order, judgment or decree to which
the Company, Guarantors or any of their respective Subsidiaries is a party or
otherwise subject.


Very truly yours,









































































--------------------------------------------------------------------------------





EXHIBIT 5A(iii)


FORM OF OFFICER’S COMPLIANCE CERTIFICATE


TO:
PGIM, Inc. (“Prudential”), the Purchasers and each Prudential Affiliate which
becomes bound under the Note Agreement (as defined below)



RE:
Note Purchase and Private Shelf Agreement dated as of August 14, 2017 among
Tractor Supply Company (the “Company”), Prudential, and the Purchasers party
thereto (as the same may be amended, modified, extended or restated from time to
time, the “Note Agreement”; all capitalized terms used herein and not otherwise
defined shall have the meanings provided in the Note Agreement)



DATE:     __________ __, _____




Pursuant to the terms of the Note Agreement, I_____________________________,
[Chief Financial Officer] of the Company hereby certify on behalf of the Company
that the statements below are accurate and complete in all respects:


(a)No Default or Event of Default exists under the Note Agreement, except as
indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken with respect thereto.


(b)The [quarterly/annual] financial statements for the fiscal [quarter/year]
ended
which accompany this certificate fairly present in all material respects the
financial condition of the Consolidated Parties as of such date and have been
prepared in accordance with GAAP.


(c)Attached hereto as Schedule 1 are calculations (calculated as of the date of
the financial statements referred to in paragraph (b) above) demonstrating
compliance by the Credit Parties with the financial covenants contained in
paragraph 5K of the Note Agreement.




TRACTOR SUPPLY COMPANY, a Delaware corporation
                        
By:_________________________________
Name:______________________________
Title: _______________________________


            

























--------------------------------------------------------------------------------







SCHEDULE 1
TO OFFICER’S COMPLIANCE CERTIFICATE

















































































































--------------------------------------------------------------------------------





EXHIBIT 5L
FORM OF GUARANTOR JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of ___________, 20___, is
entered into between _______________, a _____________ (the “New Subsidiary”) and
the Guaranteed Parties (as defined below) under that certain Guaranty Agreement,
dated as of August 14, 2017, executed by Tractor Supply Co. of Michigan, LLC, a
Michigan limited liability company (“Michigan Tractor Supply”) and Tractor
Supply Co. of Texas, a Texas limited partnership (“Texas Tractor Supply”, and
together with Michigan Tractor Supply, collectively, the “Guarantors”), to
guaranty the obligations of Tractor Supply Company, a Delaware corporation (“the
Company”) under that certain Note Purchase and Private Shelf Agreement, dated as
of August 14, 2017 (as the same may be amended, modified, extended or restated
from time to time, the “Note Agreement”), among the Company, PGIM, Inc.
(“Prudential”) and the Purchasers of the Notes (Prudential, the Purchasers and
their respective successors and assigns, collectively the “Guaranteed Parties”).
All capitalized terms used herein and not otherwise defined shall have the
meanings provided in the Note Agreement.
The New Subsidiary and the Guaranteed Parties hereby agree as follows:


1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Credit
Party under the Note Agreement and a “Guarantor” for all purposes of the Note
Agreement and the Guaranty and shall have all of the obligations of a Guarantor
under the Guaranty as if it had executed the Guaranty. The New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Guaranty, including without
limitation (a) all of the representations and warranties set forth in paragraphs
8A through 8Y of the Note Agreement as incorporated in the Guaranty by reference
as if fully stated therein, (b) all of the covenants set forth in paragraphs 5A
through 5O and paragraphs 6A through 6Q of the Note Agreements as incorporated
in the Guaranty by reference as if fully stated therein and (c) all of the
guaranty obligations, terms, provisions and conditions set forth in the
Guaranty. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary hereby guarantees, jointly and severally with
the other Guarantors, to the Guaranteed Parties, as provided in the Guaranty,
the prompt payment of the Credit Party Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof
and agrees that if any of the Credit Party Obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise), the New Subsidiary will,
jointly and severally together with the other Guarantors, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Credit Party Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal. The New
Subsidiary hereby represents and warrants to the Guaranteed Parties that set
forth on Schedule A attached hereto is a complete and accurate list of all
Subsidiaries of the New Subsidiary. Schedule 8L of the Note Agreement is hereby
deemed amended to include the information on Schedule A attached hereto.


2.The New Subsidiary is, simultaneously with the execution of this Agreement,
executing and delivering such documents and instruments as requested by the
Guaranteed Parties in accordance with paragraph 5L of the Note Agreement.







--------------------------------------------------------------------------------





3.The address of the New Subsidiary for purposes of paragraph 11I of the Note
Agreement is as follows:






4.The New Subsidiary hereby waives acceptance by the Guaranteed Parties of the
Guaranty by the New Subsidiary upon the execution of this Agreement by the New
Subsidiary.


5.This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.


6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Guaranteed Parties have caused the
same to be accepted by its authorized officer, as of the day and year first
above written.


[NEW SUBSIDIARY]


By:______________________
Name:___________________
Title:____________________



























































--------------------------------------------------------------------------------





Acknowledged and accepted:




[GUARANTEED PARTIES]


By:______________________
Name:___________________
Title:____________________









